     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 1 of 69 Page ID #:1



 1   Robert C. Moest, Of Counsel, SBN 62166
 2   THE BROWN LAW FIRM, P.C.
     2530 Wilshire Boulevard, Second Floor
 3   Santa Monica, California 90403
 4   Telephone: (310) 915-6628
     Facsimile: (310) 915-9897
 5   Email: RMoest@aol.com
 6   Counsel for Plaintiff
 7

 8                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10   JIE YUAN, derivatively on behalf of
     NOVA LIFESTYLE CORP.,
11
                                                 Case No.:
12          Plaintiff,

13          v.
14
     THANH H. LAM, JEFFERY CHUANG,
15   YUEN CHING HO, CHARLIE HUY
     LA, BIN LIU, STEVEN QIANG LIU,
16   UMESH PATEL, MIN SU, and YA
     MING WONG,
17
            Defendants,
18

19          and
20
     NOVA LIFESTYLE, INC.,
21
            Nominal Defendant.
22

23

24
                  VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

25

26
                                     JURY DEMANDED

27

28

                             Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 2 of 69 Page ID #:2



 1                                       INTRODUCTION
 2
           Plaintiff Jie Yuan (“Plaintiff”), by his undersigned attorneys, derivatively and on
 3
     behalf of Nominal Defendant Nova LifeStyle, Inc. (“Nova LifeStyle” or the “Company”),
 4

 5   files this Verified Shareholder Derivative Complaint against Individual Defendants
 6
     Thanh H. Lam, Jeffery Chuang, Yuen Ching Ho, Charlie Huy La, Bin Liu, Steven Qiang
 7
     Liu, Umesh Patel, Min Su, and Ya Ming Wong (collectively, the “Individual
 8

 9   Defendants,” and together with Nova LifeStyle, the “Defendants”) for breaches of their
10
     fiduciary duties as controlling shareholder, directors and/or officers of Nova LifeStyle,
11
     unjust enrichment, waste of corporate assets, and violation of Section 14(a) of the
12

13   Securities Exchange Act of 1934 (the “Exchange Act”). As for Plaintiff’s complaint
14
     against the Individual Defendants, he alleges the following based upon personal
15
     knowledge as to his and his own acts, and information and belief as to all other matters,
16

17   based upon, inter alia, the investigation conducted by and through his attorneys, which
18
     included, among other things, a review of the Defendants’ public documents, conference
19
     calls, and announcements made by Defendants, United States Securities and Exchange
20

21   Commission (“SEC”) filings, wire and press releases published by and regarding Nova
22
     LifeStyle, legal filings, news reports, securities analysts’ reports and advisories about the
23

24
     Company, and information readily obtainable on the Internet. Plaintiff believes that

25   substantial evidentiary support will exist for the allegations set forth herein after a
26
     reasonable opportunity for discovery.
27

28
                                   NATURE OF THE ACTION
                                                    1
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 3 of 69 Page ID #:3



 1         1.     This is a shareholder derivative action that seeks to remedy wrongdoing
 2
     committed by Nova LifeStyle’s directors, officers, and controlling shareholder from at
 3

 4   least December 3, 2015 through the present (the “Relevant Period”).

 5         2.     Nova LifeStyle is a U.S.-based designer, manufacturer, and distributor of
 6
     modern furniture for commercial and residential usages. The Company promotes its
 7

 8   products through retail channels and online platforms where they can be purchased

 9   wholesale.
10
           3.     Nova LifeStyle markets its products through several Company brands
11

12   including Diamond Sofa, Colorful World, Giorgio Mobili, and Bright Swallow, and

13   functions through several wholly-owned subsidiaries. The Company’s customers
14
     comprise of distributors, retailers, and designers located worldwide, including in the
15

16   United States, Canada, the Middle East, and China.
17         4.     During the Relevant Period, the Individual Defendants made and/or caused
18
     the Company to make false and misleading statements indicating that the Company was
19

20   entering into a strategic alliance with Shanxi Wanqing Senior Care Service Group
21   (“Shanxi Wanqing”), a purported senior care service, home, and hotel development
22
     company in China. Under the alliance, Nova Lifestyle would serve as the exclusive
23

24   furniture designer and manufacturer for a purported $460 million senior care center (the
25   “Shanxi Wanqing Project”). The Company claimed that the alliance was “critical to
26
     increase [the Company’s] exposure in new markets . . . and generate significant long-term
27

28   revenue opportunities for the Company.”
                                                   2
                               Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 4 of 69 Page ID #:4



 1         5.     The Individual Defendants further made and/or caused the Company to
 2
     make false and misleading statements that inflated customer sales resulting from the
 3

 4   Shanxi Wanqing Project and other companies in 2016 and 2017.

 5         6.     On December 21, 2018, a report by Andri Capital on Seeking Alpha
 6
     revealed overstatements of revenue reported by the Company from at least 2016 and
 7

 8   2017. The report disclosed evidence of the Company engaging in suspicious activities

 9   such as booking fictitious sales with companies that had been dissolved or that did not
10
     exist. Specifically, the report stated that Shanxi Wanqing was possibly a sham company
11

12   and that the Company’s announcements regarding the development project were intended

13   to deceive investors.
14
           7.     On this news, the price per share of Nova LifeStyle stock plummeted over
15

16   40% from the previous day’s closing price dropping $0.31 to close at $0.46 on December
17   21, 2018.
18
           8.     On January 22, 2019, the Company filed a current report with the SEC on
19

20   Form 8-K stating that it had received notice from NASDAQ that the closing bid for the
21   Company’s common stock no longer complied with the minimum requirements for
22
     listing and as such, the Company’s shares would be delisted unless the Company
23

24   regained compliance within a specified period of time.
25         9.     The notice indicated that if the Company’s shares were to trade at or above
26
     the minimum bid requirement ($1.00 per share) within 180 days of receiving the notice,
27

28   for at least 10 consecutive days, the stock could regain compliance.
                                                   3
                               Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 5 of 69 Page ID #:5



 1         10.    During the Relevant Period, the Individual Defendants breached their
 2
     fiduciary duties by personally making and/or causing the Company to make to the
 3

 4   investing public a series of materially false and misleading statements regarding the

 5   Company’s business, operations, and prospects. Specifically, the Individual Defendants
 6
     willfully or recklessly made and/or caused the Company to make false and misleading
 7

 8   statements to the investing public that failed to disclose, inter alia, that: (1) the Company

 9   exaggerated the truth and benefits of the supposed Shanxi Wanginq Project; (2) the
10
     Company reported inflated sales associated with Shanxi Wanginq and other companies in
11

12   2016 and 2017, and; (3) the Company failed to maintain internal controls. As a result of

13   the foregoing, the Company’s public statements were materially false and misleading at
14
     all relevant times.
15

16         11.    The Individual Defendants also breached their fiduciary duties by failing to
17   correct and/or causing the Company to fail to correct these false and misleading
18
     statements and omissions of material fact to the investing public.
19

20         12.    Furthermore, during the Relevant Period, four of the Individual Defendants
21   breached their fiduciary duties by engaging in insider sales, netting proceeds of over
22
     $16.5 million.
23

24         13.    In light of the Individual Defendants’ misconduct, which has subjected Nova
25   LifeStyle, its current and former Chief Executive Officer (“CEO”), and its current and
26
     former Chief Financial Officer (“CFO”), to being named as defendants in a federal
27

28   securities fraud class action lawsuit pending in the United States District Court for the
                                                    4
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 6 of 69 Page ID #:6



 1   Central District of California (the “Securities Class Action”), the need to undertake
 2
     internal investigations, the need to implement adequate internal controls over its financial
 3

 4   reporting, the losses from the waste of corporate assets, the losses due to the unjust

 5   enrichment of the Individual Defendants who were improperly over-compensated by the
 6
     Company and/or who benefitted from the wrongdoing alleged herein, the Company will
 7

 8   have to expend many millions of dollars.

 9         14.    In light of the breaches of fiduciary duty engaged in by the Individual
10
     Defendants, most of whom are the Company’s current directors, their collective
11

12   engagement in fraud, the substantial likelihood of the directors’ liability in this derivative

13   action and the current and former CEOs’ and CFOs’ liability in the Securities Class
14
     Action, their being beholden to each other, their longstanding business and personal
15

16   relationships with each other, and their not being disinterested and/or independent
17   directors, a majority of Nova LifeStyle’s Board of Directors (the “Board”) cannot
18
     consider a demand to commence litigation against themselves on behalf of the Company
19

20   with the requisite level of disinterestedness and independence.
21                                JURISDICTION AND VENUE
22
           15.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331
23

24   because Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange
25   Act, 15 U.S.C. § 78n(a)(1) and Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9.
26
           16.    Plaintiff’s claims also raise a federal question pertaining to the claims made
27

28   in the Securities Class Action based on violations of the Exchange Act.
                                                    5
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 7 of 69 Page ID #:7



 1          17.    This Court has supplemental jurisdiction over Plaintiff’s state law claims
 2
     pursuant to 28 U.S.C. § 1367(a).
 3

 4          18.    This derivative action is not a collusive action to confer jurisdiction on a

 5   court of the United States that it would not otherwise have.
 6
            19.    The Court has personal jurisdiction over each of the Defendants because
 7

 8   each Defendant is either a corporation incorporated in this District, or he or she is an

 9   individual who has minimum contacts with this District to justify the exercise of
10
     jurisdiction over them.
11

12          20.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401

13   because a substantial portion of the transactions and wrongs complained of herein
14
     occurred in this District, and the Defendants have received substantial compensation in
15

16   this District by engaging in numerous activities that had an effect in this District.
17          21.    Venue is proper in this District because Nova LifeStyle and the Individual
18
     Defendants have conducted business in this District, and Defendants’ actions have had an
19

20   effect in this District.
21                                            PARTIES
22
            Plaintiff
23

24
            22.    Plaintiff is a current shareholder of Nova LifeStyle common stock. Plaintiff

25   has continuously held Nova LifeStyle common stock at all relevant times.
26
            Nominal Defendant Nova LifeStyle
27

28
                                                    6
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 8 of 69 Page ID #:8



 1         23.    Nova LifeStyle is a Nevada corporation with its principal executive offices
 2
     at 6565 E. Washington Blvd., Commerce, California, 90040. Nova LifeStyle’s shares
 3

 4   trade on the NASDAQ Global Market (“NASDAQ-GM”) under the ticker symbol

 5   “NVFY.”
 6
           Defendant Lam
 7

 8         24.    Defendant Thanh H. Lam (“Lam”) has served as a director and as the

 9   Company’s President since June 2011. Defendant Lam has also served as Chairman of
10
     the Board since June 2013. Lam was appointed interim CEO of the Company in October
11

12   2016 and has served as the Company’s CEO since April 2017. According to the

13   Company’s Schedule 14A filed with the SEC on April 9, 2018 (the “2018 Proxy
14
     Statement”), as of April 5, 2018, Defendant Lam beneficially owned 396,403 shares of
15

16   the Company’s common stock, which represented 1.44% of the Company’s outstanding
17   shares of common stock on that date. Given that the price per share of the Company’s
18
     common stock at the close of trading on April 5, 2018 was $1.68, Defendant Lam owned
19

20   approximately $665,957 worth of Nova LifeStyle stock.
21         25.    For the fiscal year ended December 31, 2017, Defendant Lam received
22
     $141,228 in compensation from the Company. This included $100,000 in salary, and
23

24   $41,228 in option awards.
25         26.    During the period of time when the Company materially misstated
26
     information to the investing public to keep the stock price inflated, and before the scheme
27

28
                                                     7
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 9 of 69 Page ID #:9



 1   was exposed, Defendant Lam made the following sales of company stock, and made no
 2
     purchases of Company stock:
 3
                                             Number of
 4                      Date                  Shares                      Price     Proceeds
                     November 28,
 5                      2016                    41,770                    $ 2.95    $ 123,221
                     November 29,
 6                      2016                     8,230                    $ 2.95    $   24,278
 7
     Thus, in total, before the fraud was exposed, she sold 50,000 Company shares on inside
 8
     information, for which she received approximately $147,499. Her insider sales made with
 9

10   knowledge of material non-public information before the material misstatements and
11
     omissions were exposed demonstrate her motive in facilitating and participating in the
12

13
     scheme.

14             27.     In addition, beginning in September 2011, a Company subsidiary, Diamond
15
     Bar, leased a showroom in High Point, North Carolina from Defendant Lam. The lease is
16

17
     renewed every year. During the fiscal years ended December 31, 2016 and December 31,

18   2017, Nova LifeStyle paid $65,832 total in rental payments to Defendant Lam, $32,916
19
     each respective year.
20

21             28.     The Company’s 2018 Proxy Statement stated the following about Defendant

22   Lam:
23
               Thanh H. Lam 1 was appointed our President and a member of our Board on
24             June 30, 2011, and was elected as Chairperson of the Board on June 4, 2013.
25             Ms. Lam was appointed as our Interim Chief Executive Officer on October
               7, 2016, and as our Chief Executive Officer on April 10, 2017. Ms. Lam
26             was a co-founder of the Diamond Sofa brand and previously was the Chief
27             Executive Officer of Diamond Bar in Commerce, California, our wholly-

28   1
         Emphasis in original unless otherwise noted in this Complaint.
                                                            8
                                        Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 10 of 69 Page ID #:10



 1          owned subsidiary acquired by the Company in August 2011. Ms. Lam has
 2          pioneered the Diamond Sofa brand since 1992 and, prior to our acquisition
            of the Diamond Sofa brand, was in charge of its product development and
 3          merchandising for the U.S. market and managed its national sales force and
 4          oversaw distribution. In 2005, Ms. Lam was featured in a Furniture Today
            “Fresh Faces” profile, one of the highest honors bestowed to exceptional and
 5          talented young entrepreneurs in the furniture industry. Ms. Lam received her
 6          Bachelor of Science degree in Business Administration and Finance from
            the California State University of Los Angeles. Ms. Lam brings to the Board
 7          many years of experience in developing a furniture brand and marketing to
 8          the U.S. furniture industry. The Board believes that Ms. Lam’s in-depth
            knowledge of the U.S. furniture market and knowledge of our business
 9          through her work with the Diamond Sofa brand will assist us in our future
10          growth and expansion plans.

11          29.   Upon information and belief, Defendant Lam is a citizen of the State of
12
            California.
13

14          Defendant Chuang

15          30.   Defendant Jeffery Chuang (“Chuang”) has served as Nova LifeStyle’s CFO
16
      since August 2017. According to the 2018 Proxy Statement, as of April 5, 2018,
17

18    Defendant Chuang beneficially owned 35,000 shares of the Company’s common stock.
19    Given that the price per share of the Company’s common stock at the close of trading on
20
      April 5, 2018 was $1.68, Defendant Chuang owned approximately $58,800 worth of
21

22    Nova LifeStyle stock.
23          31.   For the fiscal year ended December 31, 2017, Defendant Chuang received
24
      $64,439 in compensation from the Company. This included $50,000 in salary and
25

26    $14,439 in option awards.
27

28
                                                      9
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 11 of 69 Page ID #:11



 1          32.     The Company’s 2018 Proxy Statement stated the following about Defendant
 2
      Chuang:
 3

 4          Jeffery Chuang was appointed as our Chief Financial Officer on August 22,
            2017. Prior to joining the Company, Mr. Chuang served as the managing
 5          partner of Z & C CPAs, LLP from June, 2011 to August, 2017. Mr. Chuang
 6          received his Bachelor of Science in Finance from California State
            University, Northridge in 1997 and his Master of Science in Taxation from
 7          Golden Gate University in 2006. Mr. Chuang is a Certified Public
 8          Accountant and is a member of California Society of Certified Public
            Accountants.
 9

10          33.     Upon information and belief, Defendant Chuang is a citizen of the State of

11    California.
12
            Defendant Ho
13

14          34.     Defendant Yuen Ching Ho (“Ho”) served as a Company director from May

15    2013 until his resignation in August 2017. He also served as the Company’s CFO from
16
      June 2011 until his resignation in August 2017. According to the Company’s Schedule
17

18    14A filed with the SEC on April 20, 2017 (the “2017 Proxy Statement”), as of April 11,
19    2017, Defendant Ho beneficially owned 4,156,403 shares of the Company’s common
20
      stock, which represented 15.4% of the Company’s outstanding shares of common stock
21

22    on that date. Given that the price per share of the Company’s common stock at the close
23    of trading on April 11, 2017 was $1.82, Defendant Ho owned approximately $7.5 million
24
      worth of Nova LifeStyle stock.
25

26

27

28
                                                   10
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 12 of 69 Page ID #:12



 1          35.      For the fiscal year ended December 31, 2016, Defendant Ho received
 2
      $200,000 in compensation from the Company. This included $80,000 in salary and
 3

 4    $120,000 in stock awards.

 5          36.      During the period of time when the Company materially misstated
 6
      information to the investing public to keep the stock price inflated, and before the scheme
 7

 8    was exposed, Defendant Ho made the following sale of Company stock:

 9                                    Number of
                      Date             Shares                Price             Proceeds
10                June 19, 2017       4,156,403             $ 1.41            $ 5,860,528
11
      His insider sale made with knowledge of material non-public information before the
12
      material misstatements and omissions were exposed demonstrates his motive in
13

14    facilitating and participating in the scheme.
15
            37.      The Company’s 2017 Proxy Statement stated the following about Defendant
16

17
      Ho:

18          Yuen Ching Ho was appointed our Chief Financial Officer on June 30,
19
            2011 and as a member of our Board on May 28, 2013. Mr. Ho was one of
            the two founders of Nova Dongguan, our former wholly-owned subsidiary
20          and served as its Chief Financial Officer from its inception in 2003 until
21
            October 2016. Mr. Ho has also been responsible for the administration,
            finance and marketing of Nova Macao, our wholly-owned subsidiary, since
22          its inception in 2006. Mr. Ho has over 20 years of experience in the furniture
23          industry. From 1991 to 2003, Mr. Ho served as the Chief Operating Officer
            of Navy Blue Inc., a Macao-based furniture company with manufacturing
24          facilities in Dongguan, China. From 1990 to 1991, Mr. Ho worked as the
25          export administrative staff for C&E German Furniture Ltd., a Hong Kong-
            based furniture company with manufacturing facilities in Dongguan, China.
26          Mr. Ho received a bachelor’s degree in Commerce from St. Mary’s
27          University in 1984 and obtained his MBA from The Chinese University of
            Hong Kong in 1990. Mr. Ho has been selected as a nominee for director due
28
                                                     11
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 13 of 69 Page ID #:13



 1          to his service as our Chief Financial Officer, his extensive knowledge of
 2          financial accounting, corporate finance and all financial facets of our
            Company, and his management experience prior to joining the Company.
 3

 4          38.   Upon information and belief, Defendant Ho is a citizen of the People’s

 5    Republic of China.
 6
            Defendant La
 7

 8          39.   Defendant Charlie Huy La (“La”) has served as a Company director since

 9    January 2017. He also serves as a member of the Compensation Committee, Audit
10
      Committee, and Nominating and Corporate Governance Committee. According to the
11

12    2018 Proxy Statement, as of April 5, 2018, Defendant La beneficially owned 87,116

13    shares of the Company’s common stock. Given that the price per share of the Company’s
14
      common stock at the close of trading on April 5, 2018 was $1.68, Defendant La owned
15

16    approximately $146,354 worth of Nova LifeStyle stock.
17          40.   For the fiscal year ended December 31, 2017, Defendant La received
18
      $98,330 in compensation from the Company. This included $24,179 in fees earned or
19

20    cash paid, $20,051 in stock awards, and 54,151 in option awards.
21          41.   The Company’s 2018 Proxy Statement stated the following about Defendant
22
      La:
23

24          Charlie Huy La was appointed a member of the Board on January 24,
            2017. Since May 2015, Mr. La has served as a managing member of Grand
25          Pinnacle Investment LLC, an investment company specializing in real estate
26          investment and management. Mr. La has also served since November 2008
            as the human resource information system lead at Reliance Steel and
27          Aluminum Co., a Fortune 500 company and the largest metals service center
28          in North America. Mr. La holds a bachelor degree in management
                                                  12
                               Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 14 of 69 Page ID #:14



 1           information systems from La Salle University, which he received in July
 2           1999. The Board believes that Mr. La’s expertise and knowledge of
             investment, management, human resource systems and payroll operation
 3           will benefit the Company’s operations and make him a valuable member of
 4           the Board and its committees.

 5           42.    Upon information and belief, Defendant La is a citizen of the State of
 6
      California.
 7

 8           Defendant Liu

 9           43.    Defendant Bin Liu (“Liu”) has served as a Company director since May
10
      2015. He also serves as a member of the Compensation Committee, Audit Committee,
11

12    and Nominating and Corporate Governance Committee. According to the 2018 Proxy

13    Statement, as of April 5, 2018, Defendant Liu beneficially owned 121,629 shares of the
14
      Company’s common stock. Given that the price per share of the Company’s common
15

16    stock at the close of trading on April 5, 2018 was $1.68, Defendant Liu owned
17    approximately $204,336 worth of Nova LifeStyle stock.
18
             44.    For the fiscal year ended December 31, 2017, Defendant Liu received
19

20    $101,421 in compensation from the Company. This included $27,270 in fees earned or
21    cash paid, $20,000 in stock awards, and 54,151 in option awards.
22
             45.    The Company’s 2018 Proxy Statement stated the following about Defendant
23

24    Liu:
25

26           Bin Liu was appointed a member of our Board on May 19, 2015. Mr. Liu
             has been the Chief Financial Officer of Kingold Jewelry Inc. – a NASDAQ
27           listed company (“Kingold”) since April 2010. Mr. Liu’s duties at Kingold
28           include full responsibility for all of Kingold’s public financial reporting
                                                   13
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 15 of 69 Page ID #:15



 1          requirements. Mr. Liu has extensive experience and knowledge with US
 2          GAAP and SOX. Under his management, Kingold has filed all annual and
            periodic reports in a timely manner. Mr. Liu also played a critical role in
 3          building and strengthening Kingold’s internal control system. Mr. Liu also
 4          has substantial responsibility and experience in dealing with investor
            relationships and capital markets. From July 2004 through March 2010, Mr.
 5          Liu served as a vice president of Citigroup’s Financial Institution Cards
 6          business where he had full financial responsibility of a $2 billion business.
            He has also played critical roles in the development of Citigroup’s franchise
 7          development in the US. From 1993 through 2002, Mr. Liu worked for
 8          China’s Ministry of Commerce (MOFCOM), promoting bilateral business
            and investment between the US and China. Mr. Liu graduated from the
 9          Kellogg School at Northwestern University with a Master of Business
10          Administration in 2004 and also received his undergraduate degree from the
            Shanghai Institute of Foreign Trade. Mr. Liu has been selected as a nominee
11          for director because he has extensive experience and knowledge of financial
12          accounting and corporate finance for publicly traded companies as well as
            experience with regulatory agencies in China.
13

14          46.   Upon information and belief, Defendant Liu is a citizen of the People’s

15    Republic of China.
16
            Defendant Qiang
17

18          47.   Defendant Steven Qiang Liu (“Qiang”) has served as the Company’s Vice
19    President since January 2017. Defendant Qiang also owns 100% equity interest in St.
20
      Joyal, a California-based corporation which specializes in business management and
21

22    development. St. Joyal has been involved with the Company since its inception in 2011
23    through investing and introducing the Company to customers. In January 2011, the
24
      Company entered into the St. Joyal Shareholder Agreement (the “Agreement”) with St.
25

26    Joyal which provided that St. Joyal pay $2.4 million to the Company by January 1, 2014
27    in order to obtain an 18.75% interest in the Company’s common stock. The balance was
28
                                                  14
                               Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 16 of 69 Page ID #:16



 1    paid in full by April 2014.2 The Agreement also provided for St. Joyal to assist the
 2
      Company in its expansion efforts in the United States through continued customer
 3

 4    introductions and advise the Company on sales and business matters. The Company

 5    continues to work with St. Joyal in an effort to expand its direct sales and marketing
 6
      efforts in the United States.3
 7

 8              48.    According to the 2018 Proxy Statement, as of April 5, 2018, Defendant

 9    Qiang beneficially owned 10,065,306 shares of the Company’s common stock, which
10
      represented 36.56% of the Company’s outstanding shares of common stock on that date,
11

12    thereby making Defendant Qiang a majority shareholder. Given that the price per share of

13    the Company’s common stock at the close of trading on April 5, 2018 was $1.68,
14
      Defendant Liu owned approximately $16.9 million worth of Nova LifeStyle stock.
15

16              49.    The Company’s 2018 Proxy Statement stated the following about Defendant
17    Qiang:
18
                Steven Qiang Liu has served as our Vice President since January 2, 2017.
19              Mr. Liu is the chief executive officer and founder of St. Joyal, a company
20              engaged in business investment and development that was founded in 2007.
                Mr. Liu has extensive experience in banking and business management,
21              including acquisitions and investment oversight. He holds a Bachelor’s
22              Degree in Finance and Economics from Hunan College.
23              50.    Upon information and belief, Defendant Qiang is a citizen of the State of
24
      California.
25

26              Defendant Patel
27
      2
          See Schedule 14A filed with the SEC on April 5, 2016.
28    3
          See Annual Report on Form 10-K filed by the Company with the SEC on March 29, 2018.
                                                          15
                                       Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 17 of 69 Page ID #:17



 1          51.     Defendant Umesh Patel (“Patel”) has served as a Company director since
 2
      October 2016. He also serves as a member of the Compensation Committee, Audit
 3

 4    Committee, and Nominating and Corporate Governance Committee. According to the

 5    2018 Proxy Statement, as of April 5, 2018, Defendant Patel beneficially owned 75,000
 6
      shares of the Company’s common stock. Given that the price per share of the Company’s
 7

 8    common stock at the close of trading on April 5, 2018 was $1.68, Defendant Patel owned

 9    approximately $126,000 worth of Nova LifeStyle stock.
10
            52.     For the fiscal year ended December 31, 2017, Defendant Patel received
11

12    $100,294 in compensation from the Company. This included $26,143 in fees earned or

13    cash paid, $20,000 in stock awards, and 54,151 in option awards.
14
            53.     During the period of time when the Company materially misstated
15

16    information to the investing public to keep the stock price inflated, and before the scheme
17    was exposed, Defendant Patel made the following sales of Company stock, and made no
18
      purchases of Company stock:
19

20
                                     Number of
                     Date             Shares                   Price         Proceeds
21                November 1,
                     2017               5,001              $     1.56        $    7,801
22                November 13,
                     2017               9,040              $     2.56        $   23,142
23
      Thus, in total, before the fraud was exposed, he sold 14,041 Company shares on inside
24

25    information, for which he received approximately $30,943. His insider sales made with

26    knowledge of material non-public information before the material misstatements and
27

28
                                                    16
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 18 of 69 Page ID #:18



 1    omissions were exposed demonstrate his motive in facilitating and participating in the
 2
      scheme.
 3

 4             54.   The Company’s 2018 Proxy Statement stated the following about Defendant

 5    Patel:
 6
               Umesh Patel was appointed a member of the Board on October 7, 2016.
 7             Since December 2009, Mr. Patel has served as a managing partner of DviBri
 8             LLC, a California-based consulting company providing services to private
               companies interested in conducting initial public offerings, along with other
 9             associated securities and investment services. Since March 2013, Mr. Patel
10             has also been a consultant and coordinator for Eos-Petro Inc., an
               international and domestic petroleum exploration and production company
11             based in Southern California. Mr. Patel has also served as a director and the
12             chief executive officer of Fuse Enterprises Inc., a company exploring
               opportunities in the mining industry, since February 2017. Mr. Patel
13             received his Bachelor of Commerce degree specializing in audits and
14             accounts, and an Associate degree in hotel management and catering from
               Maharaja Sayaji Rao University in Baroda, India in 1978. The Board
15             believes that Mr. Patel is well qualified to serve as a member of the Board
16             due to his extensive regulatory and investment experience.
17             55.   Upon information and belief, Defendant Patel is a citizen of the State of
18
      California.
19

20             Defendant Su
21             56.   Defendant Min Su (“Su”) has served as a Company director since August
22
      2017 and as the Corporate Secretary since November 2016. According to the 2018 Proxy
23

24    Statement, as of April 5, 2018, Defendant Su beneficially owned 80,000 shares of the
25    Company’s common stock. Given that the price per share of the Company’s common
26
      stock at the close of trading on April 5, 2018 was $1.68, Defendant Su owned
27

28
                                                     17
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 19 of 69 Page ID #:19



 1    approximately $134,400 worth of Nova LifeStyle stock.
 2
             57.     For the fiscal year ended December 31, 2017, Defendant Su received
 3

 4    $126,614 in compensation from the Company. This included $70,000 in salary, $36,000

 5    in stock awards, and $20,614 in option awards.
 6
             58.     The Company’s 2018 Proxy Statement stated the following about Defendant
 7    Su:
 8
             Min Su was appointed as a member of our Board on August 22, 2017, and
 9           has served as the Company’s Corporate Secretary since November, 2016.
10           From 2012 to November, 2016, Ms. Su served as the accounts payable
             coordinator of Diamond Bar Outdoors Inc., the wholly-owned subsidiary of
11           the Company, and concurrently as our executive secretary. Ms. Su received
12           her Bachelor’s Degree in E-Commerce Business from California State
             Polytechnic University, Pomona in 2005. Ms. Su has been selected as a
13           nominee for director due to her extensive experience and knowledge, and
14           participation in the company’s operations since 2012.

15           59.     Upon information and belief, Defendant Su is a citizen of the State of
16
      California.
17

18           Defendant Wong
19           60.     Defendant Ya Ming Wong (“Wong”) served as the Company’s CEO and as
20
      a director from June 2011 until his resignation in October 2016. According to the
21

22    Company’s Schedule 14A filed with the SEC on April 5, 2016 (the “2016 Proxy
23    Statement”), as of March 21, 2016, Defendant Wong beneficially owned 4,925,4034
24

25

26    4
       These stocks included (1) 4,898,903 of the shares represented common stock held of record by Mr. Wong as a
      former co-owner of Nova Holdings, the former majority shareholder of Nova Furniture, and party to a Share
27    Exchange Agreement, over which he had sole voting and dispositive power, (2) immediately-exercisable warrants
      to purchase 1,500 shares of Company common stock, and (3) 25,000 restricted shares that vested within 60 days
28    of March 21, 2016.
                                                         18
                                      Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 20 of 69 Page ID #:20



 1    shares of the Company’s common stock, which represented 20.4% of the Company’s
 2
      outstanding shares of common stock on that date. Given that the price per share of the
 3

 4    Company’s common stock at the close of trading on March 21, 2016 was $1.20,

 5    Defendant Wong owned approximately $5.9 million worth of Nova LifeStyle stock.
 6
            61.     For the fiscal year ended December 31, 2016, Defendant Wong received
 7

 8    $190,000 in compensation from the Company. This included $100,000 in salary and

 9    $90,000 in stock awards.
10
            62.     During the period of time when the Company materially misstated
11

12    information to the investing public to keep the stock price inflated, and before the scheme

13    was exposed, Defendant Wong made the following sale of Company stock:
14
                                      Number of
15                   Date              Shares                   Price          Proceeds
                  December 28,
16                   2016              4,973,903            $     2.11       $ 10,494,935
17    His insider sale made with knowledge of material non-public information before the
18
      material misstatements and omissions were exposed demonstrates his motive in
19

20
      facilitating and participating in the scheme.

21          63.     The Company’s 2016 Proxy Statement stated the following about Defendant
22
      Wong:
23

24          Ya Ming Wong was appointed our Chief Executive Officer on June 30,
            2011 and a Member of our Board on June 30, 2011. Mr. Wong was one of
25          the two founders of Nova Dongguan, our wholly owned subsidiary, and has
26          served as its Chief Executive Officer since its inception in 2003. Mr. Wong
            has over 20 years of experience in the furniture industry. Mr. Wong has been
27          appointed the vice-chairman of the Dongguan City Association of
28          Enterprises with Foreign Investment (DGAEFI) since December 2008, the
                                                    19
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 21 of 69 Page ID #:21



 1          vice-chairman of the Dongguan Furniture Association (DGFA) since April
 2          2003, and the director of The International Furniture and Decoration (Hong
            Kong) Association since January 2003. From 1991 to 2003, Mr. Wong
 3          served as the Chief Executive Officer of Navy Blue Inc., a Macao-based
 4          furniture company with manufacturing facilities in Dongguan, China. Prior
            to that time, from 1988 to 1991, Mr. Wong worked for C&E German
 5          Furniture Ltd., a Hong Kong-based furniture company with manufacturing
 6          facilities in Dongguan, China, as the design and production manager. Mr.
            Wong graduated from Hong Kong Tang Shiu Kin Victoria Technical School
 7          in 1988. Mr. Wong is the brother of Ah Wan Wong, our Vice President of
 8          Marketing. Mr. Wong brings extensive knowledge about business strategy
            and product development in the furniture industry in China and international
 9          markets and of our operations and long-term strategy to the Board. The
10          Board believes that Mr. Wong’s vision, leadership and extensive knowledge
            about us and the furniture industry is essential to our future
11          growth. Mr. Wong has been selected as a nominee for director because he is
12          our Chief Executive Officer and has extensive knowledge of all facets of our
            Company and extensive experience in all aspects of our industry.
13

14          64.    Upon information and belief, Defendant Wong is a citizen of the People’s

15    Republic of China.
16
                  FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
17
            65.    By reason of their positions as controlling shareholder, officers, directors,
18

19    and/or fiduciaries of Nova LifeStyle and because of their ability to control the business
20
      and corporate affairs of Nova LifeStyle, the Individual Defendants owed Nova LifeStyle
21

22
      and its shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

23    were and are required to use their utmost ability to control and manage Nova LifeStyle in
24
      a fair, just, honest, and equitable manner. The Individual Defendants were and are
25

26
      required to act in furtherance of the best interests of Nova LifeStyle and its shareholders

27    so as to benefit all shareholders equally.
28
                                                    20
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 22 of 69 Page ID #:22



 1          66.    Each controlling shareholder, director and officer of the Company owes to
 2
      Nova LifeStyle and its shareholders the fiduciary duty to exercise good faith and
 3

 4    diligence in the administration of the Company and in the use and preservation of its

 5    property and assets and the highest obligations of fair dealing.
 6
            67.    The Individual Defendants, because of their positions of control and
 7

 8    authority as controlling shareholder, directors and/or officers of Nova LifeStyle, were

 9    able to and did, directly and/or indirectly, exercise control over the wrongful acts
10
      complained of herein.
11

12          68.    To discharge their duties, the controlling shareholder, the officers and

13    directors of Nova LifeStyle were required to exercise reasonable and prudent supervision
14
      over the management, policies, controls, and operations of the Company.
15

16          69.    Each Individual Defendant, by virtue of his or her position as a controlling
17    shareholder, director and/or officer, owed to the Company and to its shareholders the
18
      highest fiduciary duties of loyalty, good faith, and the exercise of due care and diligence
19

20    in the management and administration of the affairs of the Company, as well as in the use
21    and preservation of its property and assets. The conduct of the Individual Defendants
22
      complained of herein involves a knowing and culpable violation of their obligations as
23

24    directors and officers of Nova LifeStyle, the absence of good faith on their part, or a
25    reckless disregard for their duties to the Company and its shareholders that the Individual
26
      Defendants were aware or should have been aware posed a risk of serious injury to the
27

28    Company. The conduct of the Individual Defendants who were also officers and directors
                                                    21
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 23 of 69 Page ID #:23



 1    of the Company has been ratified by the remaining Individual Defendants who
 2
      collectively comprised Nova LifeStyle’s Board at all relevant times.
 3

 4          70.      As senior executive officers and directors of a publicly-traded company

 5    whose common stock was registered with the SEC pursuant to the Exchange Act and
 6
      traded on the NASDAQ-GM, the Individual Defendants, including Defendant Qiang as a
 7

 8    controlling shareholder, had a duty to prevent and not to effect the dissemination of

 9    inaccurate and untruthful information with respect to the Company’s financial condition,
10
      performance, growth, operations, financial statements, business, products, management,
11

12    earnings, internal controls, and present and future business prospects, and had a duty to

13    cause the Company to disclose omissions of material fact in its regulatory filings with the
14
      SEC all those facts described in this Complaint that it failed to disclose, so that the
15

16    market price of the Company’s common stock would be based upon truthful and accurate
17    information.
18
            71.      To discharge their duties, the officers and directors of Nova LifeStyle were
19

20    required to exercise reasonable and prudent supervision over the management, policies,
21    practices, and internal controls of the Company. By virtue of such duties, the officers and
22
      directors of Nova LifeStyle were required to, among other things:
23

24                   (a)   ensure that the Company was operated in a diligent, honest, and
25    prudent manner in accordance with the laws and regulations of Nevada, California, and
26
      the United States, and pursuant to Nova LifeStyle’s own Code of Business Conduct and
27

28    Ethics;
                                                     22
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 24 of 69 Page ID #:24



 1                 (b)   conduct the affairs of the Company in an efficient, business-like
 2
      manner so as to make it possible to provide the highest quality performance of its
 3

 4    business, to avoid wasting the Company’s assets, and to maximize the value of the

 5    Company’s stock;
 6
                   (c)   remain informed as to how Nova LifeStyle conducted its operations,
 7

 8    and, upon receipt of notice or information of imprudent or unsound conditions or

 9    practices, to make reasonable inquiry in connection therewith, and to take steps to correct
10
      such conditions or practices;
11

12                 (d)   establish and maintain systematic and accurate records and reports of

13    the business and internal affairs of Nova LifeStyle and procedures for the reporting of the
14
      business and internal affairs to the Board and to periodically investigate, or cause
15

16    independent investigation to be made of, said reports and records;
17                 (e)   maintain and implement an adequate and functioning system of
18
      internal legal, financial, and management controls, such that Nova LifeStyle’s operations
19

20    would comply with all applicable laws and Nova LifeStyle’s financial statements and
21    regulatory filings filed with the SEC and disseminated to the public and the Company’s
22
      shareholders would be accurate;
23

24                 (f)   exercise reasonable control and supervision over the public statements
25    made by the Company’s officers and employees and any other reports or information that
26
      the Company was required by law to disseminate;
27

28
                                                   23
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 25 of 69 Page ID #:25



 1                 (g)     refrain from unduly benefiting themselves and other Company
 2
      insiders at the expense of the Company; and
 3

 4                 (h)     examine and evaluate any reports of examinations, audits, or other

 5    financial information concerning the financial affairs of the Company and to make full
 6
      and accurate disclosure of all material facts concerning, inter alia, each of the subjects
 7

 8    and duties set forth above.

 9          72.    Each of the Individual Defendants further owed to Nova LifeStyle and the
10
      shareholders the duty of loyalty requiring that each favor Nova LifeStyle’s interest and
11

12    that of its shareholders over their own while conducting the affairs of the Company and

13    refrain from using their position, influence or knowledge of the affairs of the Company to
14
      gain personal advantage.
15

16          73.    At all times relevant hereto, the Individual Defendants were the agents of
17    each other and of Nova LifeStyle and were at all times acting within the course and scope
18
      of such agency.
19

20          74.    Because of their advisory, executive, managerial, and directorial, and
21    controlling shareholder positions with Nova LifeStyle, each of the Individual Defendants
22
      had access to adverse, non-public information about the Company.
23

24          75.    The Individual Defendants, because of their positions of control and
25    authority, were able to and did, directly or indirectly, exercise control over the wrongful
26
      acts complained of herein, as well as the contents of the various public statements issued
27

28    by Nova LifeStyle.
                                                       24
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 26 of 69 Page ID #:26



 1           CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
 2
              76.   In committing the wrongful acts alleged herein, the Individual Defendants
 3
      have pursued, or joined in the pursuit of, a common course of conduct, and have acted in
 4

 5    concert with and conspired with one another in furtherance of their wrongdoing. The
 6
      Individual Defendants caused the Company to conceal the true facts as alleged herein.
 7
      The Individual Defendants further aided and abetted and/or assisted each other in
 8

 9    breaching their respective duties.
10
              77.   The purpose and effect of the conspiracy, common enterprise, and/or
11
      common course of conduct was, among other things, to facilitate and disguise the
12

13    Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
14
      enrichment, waste of corporate assets, and violations of Section 14(a) of the Exchange
15
      Act.
16

17            78.   The Individual Defendants accomplished their conspiracy, common
18
      enterprise, and/or common course of conduct by causing the Company purposefully,
19
      recklessly,   or   negligently   to   conceal    material    facts,    fail   to   correct   such
20

21    misrepresentations, and violate applicable laws. In furtherance of this plan, conspiracy,
22
      and course of conduct, the Individual Defendants collectively and individually took the
23

24
      actions set forth herein. Because the actions described herein occurred under the authority

25    of the Board, each of the Individual Defendants, who are directors of Nova LifeStyle,
26
      was a direct, necessary, and substantial participant in the conspiracy, common enterprise,
27

28
      and/or common course of conduct complained of herein.
                                                    25
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 27 of 69 Page ID #:27



 1          79.    Each of the Individual Defendants aided and abetted and rendered
 2
      substantial assistance in the wrongs complained of herein. In taking such actions to
 3

 4    substantially assist the commission of the wrongdoing complained of herein, each of the

 5    Individual Defendants acted with actual or constructive knowledge of the primary
 6
      wrongdoing, either took direct part in, or substantially assisted the accomplishment of
 7

 8    that wrongdoing, and was or should have been aware of his or her overall contribution to

 9    and furtherance of the wrongdoing.
10
            80.    At all times relevant hereto, each of the Individual Defendants was the agent
11

12    of each of the other Individual Defendants and of Nova LifeStyle and was at all times

13    acting within the course and scope of such agency.
14
                           NOVA LIFESTYLE’S CODE OF CONDUCT
15
            81.    The Company’s Code of Business Conduct and Ethics (the “Code of
16

17    Conduct”), states that, “it sets out basic principles to guide all employees of Nova
18
      LifeStyle Inc. (the “Company”) and all of our officers, directors and employees. All of
19
      our officers, directors and employees must conduct themselves accordingly and seek to
20

21    avoid even the appearance of improper behavior. The code should also be provided to
22
      and followed by the Company’s agents and representatives, including consultants.”
23

24
            82.    The Code of Conduct provides that insider trading is unethical and illegal,

25    stating in relevant part:
26
            Employees who have access to confidential information are not permitted to
27          use or share that information for stock trading purposes or for any other
28
            purpose except the conduct of our business. All non-public information
                                                     26
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 28 of 69 Page ID #:28



 1          about the Company should be considered confidential information. To use
 2          non-public information for personal financial benefit or to “tip” others who
            might make an investment decision on the basis of this information is not
 3          only unethical but also illegal.
 4
            83.      The Code of Conduct contains a section relating to the Company’s policies
 5

 6    on competition and fair dealing which states in relevant part, “[e]ach officer, director and

 7    employee should respect the rights of and deal fairly with the Company’s customers,
 8
      suppliers, competitors and employees. No employee should take unfair advantage of
 9

10    anyone      through manipulation, concealment, abuse            of privileged    information,

11    misrepresentation of material facts, or any other intentional unfair-dealing practice . . .”
12
            84.      The Code of Conduct outlines the Company’s disclosure obligations and
13

14    stresses the importance of the Company’s full compliance with relevant rules and
15    regulations:
16
            The Company’s periodic reports and other documents filed with the SEC,
17          including all financial statements and other financial information, must
18          comply with applicable federal securities laws and SEC rules. Each director,
            officer and employee who contributes in any way to the preparation or
19          verification of the Company’s financial statements and other financial
20          information must ensure that the Company’s books, records and accounts are
            accurately maintained. Each director, officer and employee must cooperate
21          fully with the Company’s accounting and internal audit departments, as well
22          as the Company’s independent public accountants and counsel. Each
            director, officer and employee who is involved in the Company’s disclosure
23          process must: (a) be familiar with and comply with the Company’s
24          disclosure controls and procedures and its internal control over financial
            reporting; and (b) take all necessary steps to ensure that all filings with the
25          SEC and all other public communications about the financial and business
26          condition of the Company provide full, fair, accurate, timely and
            understandable disclosure.
27

28
                                                    27
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 29 of 69 Page ID #:29



 1            85.   The Code of Conduct also provides a section on record-keeping which
 2
      requires honest and accurate reporting of, inter alia, financial statements, Company
 3

 4    books, and records:

 5            The Company requires honest and accurate recording and reporting of
 6            information in order to make responsible business decisions. For example,
              only the true and actual number of hours worked should be reported. Many
 7            employees regularly use business expense accounts, which must be
 8            documented and recorded accurately. If you are not sure whether a certain
              expense is legitimate, ask your supervisor or the Company’s controller or
 9            chief financial officer. All of the Company’s books, records, accounts and
10            financial statements must be maintained in reasonable detail, must
              appropriately reflect the Company’s transactions and must conform to both
11            applicable legal requirements and to the Company’s systems of accounting
12            and internal controls. Unrecorded or “off the books” funds or assets should
              not be maintained unless permitted by applicable laws or regulations.
13            Business records and communications often become public, and we should
14            avoid exaggeration, derogatory remarks, guesswork or inappropriate
              characterizations of people and companies that can be misunderstood. This
15            applies equally to e-mail, internal memos and formal reports. Records
16            should always be retained or destroyed according to the Company’s record
              retention policies. In accordance with these policies, in the event of litigation
17            or governmental investigation please consultant your supervisor.
18
              86.   The Code of Conduct also contains a sections pertaining to reporting illegal
19

20    or unethical behavior and outlines the Company’s procedures relating to compliance with
21    the Code of Conduct. Specifically, the Code of Conduct states that, “[a]ny employee may
22
      submit a good faith concern regarding questionable accounting or auditing matters
23

24    without fear of dismissal or retaliation of any kind.” Furthermore, the Company details
25    certain procedures for reporting violations of the Code of Conduct stating in relevant
26
      part:
27

28
                                                     28
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 30 of 69 Page ID #:30



 1         We must all work to ensure prompt and consistent action against violations
 2         of this Code. However, in some situations, it is difficult to know if a
           violation has occurred. Since we cannot anticipate every situation that may
 3         arise, it is important that we have a way to approach a new question or
 4         problem. These are steps to keep in mind: Make sure you have all the facts.
           In order to reach the rights solutions, we must be as fully informed as
 5         possible.
 6
           Ask yourself, what specifically am I being asked to do – does it seem
 7         unethical or improper? This will enable you to focus on the specific question
 8         you are faced with, and the alternatives you have. Use your judgment and
           common sense; if something seems unethical or improper, it probably is.
 9         Clarify your responsibility and role. In most situations, there is shared
10         responsibility. Are your colleagues informed? It may help to get others
           involved and discuss the problem.
11

12         Discuss the problem with your supervisor. This is the basic guidance for all
           situations. In many cases, your supervisor will be more knowledgeable about
13         the question, and will appreciate being brought into the decision-making
14         process. Keep in mind that it is your supervisor’s responsibility to help solve
           problems.
15

16         If your supervisor does not or cannot remedy the situation, or you are
           uncomfortable bringing the problem to the attention of your supervisor,
17         bring the issue to the attention of the human resources supervisor, or to an
18         officer of the Company. Actions prohibited by this code involving directors
           or executive officers must be reported to the Audit Committee of the Board
19         of Directors.
20
            After receiving a report of an alleged prohibited action, the Audit
21          Committee, the relevant supervisor or the applicable officer of the Company
22          must promptly take all appropriate actions necessary to investigate, and all
            directors, officers and employees are expected to cooperate in any internal
23          investigation of misconduct. Upon determination that there has been a
24          violation of this Code, the Company will take such preventative or
            disciplinary action as it deems appropriate.
25

26          You may report ethical violations in confidence and without fear of
            retaliation. If your situation requires that your identity be kept secret, your
27          anonymity will be protected. The Company does not permit retaliation of
28          any kind for good faith reports of ethical violations.
                                                   29
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 31 of 69 Page ID #:31



 1

 2          Always ask first – act later. If you are unsure of what to do in any situation,
            seek guidance before your act. Employees must conduct themselves
 3          accordingly and seek to avoid even the appearance of improper behavior.
 4          The code should also be provided to and followed by the Company’s agents
            and representatives, including consultants.
 5

 6
            87.    The Individual Defendants violated the Code of Conduct by engaging in or
 7

 8    permitting the scheme to issue materially false and misleading statements to the public

 9    and to facilitate and disguise the Individual Defendants’ violations of law, including
10
      breaches of fiduciary duty, waste of corporate assets, unjust enrichment, and violations of
11

12    Section 14(a) of the Exchange Act, and failing to report the same.

13                       INDIVIDUAL DEFENDANTS’ MISCONDUCT
14
            Background
15

16          88.    Nova LifeStyle is a U.S. based holding company which specializes in the
17    design, production, and distribution of modern furniture. The Company’s products are
18
      manufactured in the United States and Asia, and are advertised worldwide through online
19

20    platforms and Company brands such as Diamond Sofa, Bright Swallow, and Colorful
21    World. Nova Lifestyle’s targeted customers are middle and upper-middle class
22
      consumers.
23

24          89.    The Company focuses on urban style and contemporary furniture designs. In
25    addition to marketing its products directly to consumers, Nova Lifestyle also distributes
26
      its products to furniture companies and conducts business with other commercial entities
27

28    situated in various countries, including China.
                                                   30
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 32 of 69 Page ID #:32



 1          90.   Starting from December 3, 2015, the Company issued multiple statements
 2
      through SEC filings and press releases promoting a strategic alliance with a purported
 3

 4    China-based company, Shanxi Wanqing Senior Care Service Group. Nova Lifestyle

 5    claimed it would be the exclusive furniture supplier for the Shanxi Project, which
 6
      supposedly would cost hundreds of millions of dollars. The Company emphasized the
 7

 8    growth and profitability the alliance would have on the Nova Lifestyle, and reported high

 9    levels of incoming sales from its customer Shanxi Wanqing, and other companies in its
10
      annual reports for 2016, and 2017.
11
            False and Misleading Statements
12

13          December 3, 2015 Press Release

14          91.   On December 3, 2015, Nova Lifestyle issued a press release announcing that
15
      the Company had entered into an exclusive agreement with a “Leading Chinese Senior
16

17    Care Center.” The Company referred to the agreement as a “strategic alliance” with
18    Shanxi Wanqing, which the Company described as a “a senior care service, senior care
19
      home and hotel development company.” The Company stated through the alliance, Nova
20

21    Lifestyle would “operate as the lead designer and manufacturer for all furnishings in the
22    complex.” The Company added that “[c]onstruction at the property has already
23
      commenced, which consists of individual homes, and the rest of the project will continue
24

25    throughout 2016.”
26          92.   The Company touted that it would be the “exclusive supplier for furniture
27
      design and manufacturing” for the Shanxi Wanqing Project. According to the Company’s
28
                                                   31
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 33 of 69 Page ID #:33



 1    press release, Shanxi Wanqing planned to invest an aggregate of $460 million dollars, or
 2
      “a total amount of 3.0 billion RMB . . . to build a major senior care center in Luoyang,
 3

 4    Henan province in China, and Nova LifeStyle will operate as the lead designer and

 5    manufacturer for all furnishings in the complex.” The press release further detailed that
 6
      “Shanxi Wanqing [would be] managing the project in conjunction with Luoyang Glass
 7

 8    Company Limited (“Luoyang Glass”), a well-regarded, publicly traded state-owned

 9    enterprise that listed in both Shanghai and Hong Kong Exchange that manufactures and
10
      sells sheet glass in over 80 countries throughout the world.”
11

12           93.      The press release detailed the Shanxi Wanqing Project, stating that:

13           The center will operate as a modern, state-of-the-art senior care hub in the
14           fifth largest provincial economy of China, comprising of housing,
             entertainment, and medical facilities spread over 329.5 acres. Construction
15           at the property has already commenced, which consists of individual homes,
16           and the rest of the project will continue throughout 2016. The companies
             will also collaborate on marketing initiatives, customer service, and product
17           promotion in China in the coming year. Nova LifeStyle is the first American
18           Brand furnishing solution provider to be included on a construction project
             of this scale in China.
19

20           94.     In addition, the press release contained a “Management Commentary”
21    section, where Defendant Wong and the CEO of Shanxi Wanqing, Shengming Wu,
22
      provided further comment:
23

24           Mr. [Ya Ming]5 Jeffrey Wong, CEO of Nova LifeStyle, stated, “We are very
             pleased to sign an exclusive agreement to partner with Shanxi Wanqing and
25           work with a well-regarded company such as Luoyang Glass, and support
26           their plans for a modernized health care center in China. Partnerships with
27
      5
       The Company’s SEC filings during the Relevant Period referred to Nova Lifestyle’s former CEO by the name
28    Ya Ming Wong or Ya Ming (Jeffrey) Wong.
                                                        32
                                     Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 34 of 69 Page ID #:34



 1            well-capitalized companies such as Shanxi Wanqing and Luoyang Glass are
 2            critical to increase our exposure in new markets, such as health care, and
              generate significant long-term revenue opportunities for the Company.
 3            With our ability to secure such agreements, we can better align ourselves
 4            with the type of large-scale projects that will re-shape modern China in the
              decades to come.”
 5

 6            Ms. Shengming Wu, CEO of Shanxi Wanqing, commented, “We are pleased
              to partner with Nova LifeStyle, as we believe that both companies share the
 7            same vision of providing quality lifestyle solutions for China’s elderly.
 8            According to the China Research Center on Aging, nearly 15% of the
              country’s population, over 200 million people, are 60 or older and the
 9            Chinese government remains at the forefront of modernizing health care
10            options within China. We look forward to collaborating with Nova LifeStyle
              in the years to come.”
11
              April 5, 2016 Proxy Statement
12

13            95.     The Company filed its 2016 Proxy Statement with the SEC on April 5, 2016.
14
      Defendants Lam, Ho, Liu, and Wong solicited the 2016 Proxy Statement filed pursuant to
15
      Section 14(a) of the Exchange Act, which contained material misstatements and
16

17    omissions.6
18
              96.     The 2016 Proxy Statement stated, regarding the Company’s Code of
19
      Conduct, that:
20

21            Our Board has adopted a Code of Business Conduct and Ethics, which
22
              applies to all of our directors, officers and employees, that we believe is
              reasonably designed to deter wrongdoing and promote honest and ethical
23            conduct; provide full, fair, accurate, timely and understandable disclosure in
24
              public reports; comply with applicable laws; ensure prompt internal
              reporting of Code violations; and provide accountability for adherence to the
25

26    6
       Plaintiff’s allegations with respect to the misleading statements in the 2016 Proxy Statement are based solely on
      negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
27    Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
      reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to
28    these allegations and related claims.
                                                           33
                                        Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 35 of 69 Page ID #:35



 1          Code of Business Conduct and Ethics. The Code of Business Conduct and
 2          Ethics also includes an insider trading policy.

 3          97.    The 2016 Proxy Statement was false and misleading because, despite
 4
      assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
 5

 6    numerous false and misleading statements alleged herein, and the Individual Defendants’

 7    failures to report violations of the Code of Conduct.
 8
            98.    The Individual Defendants also caused the 2016 Proxy Statement to be false
 9

10    and misleading with regard to executive compensation in that they purported to employ

11    “pay-for-performance” elements, including equity awards designed to: “(i) attract,
12
      motivate and retain key executives who are critical to our success, (ii) align the interests
13

14    of our executives with stockholder value and our financial performance and (iii) achieve

15    a balanced package that would attract and retain highly qualified senior officers and
16
      appropriately reflect each such officer’s individual performance and contributions” while
17

18    failing to disclose that the Company’s share price was artificially inflated as a result of
19    false and misleading statements alleged herein.
20
            99.    The 2016 Proxy Statement also failed to disclose, inter alia, that: (1) the
21

22    Company exaggerated the truth and benefits of the supposed Shanxi Wanginq Project; (2)
23    the Company reported inflated sales associated with Shanxi Wanginq and other
24
      companies in 2016, and; 3) the Company failed to maintain internal controls. Due to the
25

26    foregoing, Defendants’ statements regarding the Company’s business, operations, and
27

28
                                                   34
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 36 of 69 Page ID #:36



 1    prospects were materially false, misleading, and lacked a reasonable basis in fact at all
 2
      relevant times.
 3

 4          April 14, 2017 10-K

 5          100.   On April 14, 2017, the Company filed with the SEC its annual report for the
 6
      fiscal year ended December 31, 2016 on a Form 10-K (the “2016 10-K”), which was
 7

 8    signed by Individual Defendants Lam, Ho, La, Liu, and Patel.

 9          101.   The 2016 10-K described the Company’s target customers in the U.S. and in
10
      international markets and stated that the Company’s largest customers that year were
11

12    Shanxi Wanqing and a furniture company named Actona Company A/S. Specifically, the

13    2016 10-K stated:
14
            Customers
15

16          Our target end customer is the middle and upper middle-income consumer of
            residential furniture. In the U.S. and international markets, our sales
17          principally are to furniture distributors and retailers who in turn offer our
18          products under their own brands or under our Diamond Sofa brand. Our
            largest customers in 2016 were Shanxi Wanqing Senior Care Service, Group
19          and Actona Company A/S, a global furniture distributor, which accounted
20          for 10.8% and 9.7% of our total sales in 2016, respectively. Our two largest
            customers in 2015 were Actona Company A/S and Encore Sofa Inc., which
21          in total accounted for 11.8% of our sales in 2015. No other individual
22          customer accounted for greater than 10% of our sales in 2016 or 2015. We
            plan to increase direct sales to retailers and chain stores worldwide as we
23          continue to diversify our customer base from global furniture distributors.
24
            102.   Attached to the 2016 10-K were certifications pursuant to Rule 13a-14(a)
25

26    and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”)
27    signed by Defendants Lam and Ho, attesting to the accuracy of the 2016 10-K.
28
                                                   35
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 37 of 69 Page ID #:37



 1            April 20, 2017 Proxy Statement
 2
              103.    The Company filed its 2017 Proxy Statement with the SEC on April 20,
 3

 4    2017. Defendants Lam, Ho, La, Liu, and Patel solicited the 2017 Proxy Statement filed

 5    pursuant to Section 14(a) of the Exchange Act, which contained material misstatements
 6
      and omissions. 7
 7

 8            104.    The 2017 Proxy Statement stated, regarding the Company’s Code of

 9    Conduct, that:
10
              Our Board has adopted a Code of Business Conduct and Ethics, which
11            applies to all of our directors, officers and employees, that we believe is
12            reasonably designed to deter wrongdoing and promote honest and ethical
              conduct; provide full, fair, accurate, timely and understandable disclosure in
13            public reports; comply with applicable laws; ensure prompt internal
14            reporting of Code violations; and provide accountability for adherence to the
              Code of Business Conduct and Ethics. The Code of Business Conduct and
15            Ethics also includes an insider trading policy.
16
              105.    The 2017 Proxy Statement was false and misleading because, despite
17

18    assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
19    numerous false and misleading statements alleged herein, the insider trading engaged in
20
      by three of the Individual Defendants, and the Individual Defendants’ failures to report
21

22    violations of the Code of Conduct.
23            106.    The Individual Defendants also caused the 2017 Proxy Statement to be false
24
      and misleading with regard to executive compensation in that they purported to employ
25

26    7
       Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are based solely on
      negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
27    Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
      reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to
28    these allegations and related claims.
                                                           36
                                        Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 38 of 69 Page ID #:38



 1    “pay-for-performance” elements, including equity awards designed to: “(i) attract,
 2
      motivate and retain key executives who are critical to our success, (ii) align the interests
 3

 4    of our executives with stockholder value and our financial performance and (iii) achieve

 5    a balanced package that would attract and retain highly qualified senior officers and
 6
      appropriately reflect each such officer’s individual performance and contributions” while
 7

 8    failing to disclose that the Company’s share price was artificially inflated as a result of

 9    false and misleading statements alleged herein.
10
             107.   The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) the
11

12    Company exaggerated the truth and benefits of the supposed Shanxi Wanginq Project; (2)

13    the Company reported inflated sales associated with Shanxi Wanginq and other
14
      companies in 2016 and 2017, and; (3) the Company failed to maintain internal controls.
15

16    Due to the foregoing, Defendants’ statements regarding the Company’s business,
17    operations, and prospects were materially false, misleading, and lacked a reasonable basis
18
      in fact at all relevant times.
19

20           March 29, 2018 10-K
21           108.   On March 29, 2018, the Company filed with the SEC its annual report for
22
      the fiscal year ended December 31, 2017 on a Form 10-K (the “2017 10-K”), which was
23

24    signed by Individual Defendants Lam, Chuang, La, Liu, Patel, and Su.
25           109.   The 2017 10-K listed Shanxi Wanqing Senior Care Service, Group and
26
      Home Centre LLC as one its largest customers for the year, along with Merlino Lewis
27

28    LLP, stating in relevant part:
                                                      37
                                   Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 39 of 69 Page ID #:39



 1            Customers
 2
              Our target end customer is the middle and upper middle-income consumer of
 3            residential furniture. In the U.S. and international markets, our sales
 4            principally are to furniture distributors and retailers who in turn offer our
              products under their own brands or under our Diamond Sofa brand. Our
 5            largest customers in 2017 were Merlino Lewis LLP, Shanxi Wanqing Senior
 6            Care Service, Group and Home Centre LLC, which accounted for 24.3%,
              13.7% and 11.5% of our total sales in 2017, respectively. Our two largest
 7            customers in 2016 were Shanxi Wanqing Senior Care Service, Group and
 8            Actona Company A/S, a global furniture distributor, which accounted for
              10.8% and 9.7% of our total sales in 2016, respectively. No other individual
 9            customer accounted for greater than 10% of our sales in 2017 or 2016. We
10            plan to increase direct sales to retailers and chain stores worldwide as we
              continue to diversify our customer base from global furniture distributors.
11

12            110.    Attached to the 2017 10-K were SOX certifications signed by Defendants

13    Lam and Chuang, attesting to the accuracy of the 2017 10-K.
14
              April 9, 2018 Proxy Statement
15

16            111.    The Company filed its 2018 Proxy Statement with the SEC on April 9, 2018.
17    Defendants Lam, La, Liu, Patel, and Su solicited the 2018 Proxy Statement filed pursuant
18
      to Section 14(a) of the Exchange Act, which contained material misstatements and
19

20    omissions.8
21            112.    The 2018 Proxy Statement stated, regarding the Company’s Code of
22
      Conduct, that:
23

24            Our Board has adopted a Code of Business Conduct and Ethics, which
              applies to all of our directors, officers and employees, that we believe is
25

26    8
       Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based solely on
      negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
27    Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
      reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to
28    these allegations and related claims.
                                                           38
                                        Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 40 of 69 Page ID #:40



 1          reasonably designed to deter wrongdoing and promote honest and ethical
 2          conduct; provide full, fair, accurate, timely and understandable disclosure in
            public reports; comply with applicable laws; ensure prompt internal
 3          reporting of Code violations; and provide accountability for adherence to the
 4          Code of Business Conduct and Ethics. The Code of Business Conduct and
            Ethics also includes an insider trading policy.
 5

 6          113.   The 2018 Proxy Statement was false and misleading because, despite

 7    assertions to the contrary, its Code of Conduct was not followed, as evidenced by the
 8
      numerous false and misleading statements alleged herein, the insider trading engaged in
 9

10    by one of the Individual Defendants, and the Individual Defendants’ failures to report

11    violations of the Code of Conduct.
12
            114.   The Individual Defendants also caused the 2018 Proxy Statement to be false
13

14    and misleading with regard to executive compensation in that they purported to employ
15    “pay-for-performance” elements, including equity awards designed to: “(i) attract,
16
      motivate and retain key executives who are critical to our success, (ii) align the interests
17

18    of our executives with stockholder value and our financial performance and (iii) achieve
19    a balanced package that would attract and retain highly qualified senior officers and
20
      appropriately reflect each such officer’s individual performance and contributions” while
21

22    failing to disclose that the Company’s share price was artificially inflated as a result of
23    false and misleading statements alleged herein.
24
            115.   The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the
25

26    Company exaggerated the truth and benefits of the supposed Shanxi Wanginq Project; (2)
27    the Company reported inflated sales associated with Shanxi Wanginq and other
28
                                                   39
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 41 of 69 Page ID #:41



 1    companies in 2016 and 2017, and; (3) the Company failed to maintain internal controls.
 2
      Due to the foregoing, Defendants’ statements regarding the Company’s business,
 3

 4    operations, and prospects were materially false, misleading, and lacked a reasonable basis

 5    in fact at all relevant times.
 6
             116.   The statements in ¶¶ 91-94, 100-102, and 108-110 were materially false and
 7

 8    misleading, and they failed to disclose material facts necessary to make the statements

 9    made not false and misleading. Specifically, the Individual Defendants improperly failed
10
      to disclose, inter alia, that: that: (1) the Company exaggerated the truth and benefits of
11

12    the supposed Shanxi Wanginq Project; (2) the Company reported inflated sales associated

13    with Shanxi Wanginq and other companies in 2016 and 2017, and; (3) the Company
14
      failed to maintain internal controls. As a result of the foregoing, the Company’s public
15

16    statements were materially false and misleading at all relevant times.
17                                         The Truth Emerges
18
             117.   On December 21, 2018, a report by Andri Capital published on Seeking
19

20    Alpha revealed that the Company’s 2016 and 2017 reported revenues were inflated due to
21    sale bookings made by Nova LifeStyle of over $50 million to companies that were
22
      dissolved or did not exist (the “Report”). The Report’s summary noted that “serious
23

24    irregularities” were found in the Company’s financial statements which suggested
25    fictitious financial reporting dating back to 2011. The Report continued by stating that
26
      bookings were made to Merlino Lewis LLP in 2017, though the company had dissolved
27

28    in 2013:
                                                      40
                                   Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 42 of 69 Page ID #:42



 1          We have found multiple evidence of serious irregularities that suggest Nova
 2          LifeStyle has reported fictitious financials since 2011 - inflating sales for
            the years 2016 and 2017, totalling approximately $50.5 million. And
 3          possibly over $100 million when accounting for Actona Company A/S since
 4          2011 and High Fashion Home in 2015.

 5          118.   Furthermore, the Report stated that could not find information on Shanxi
 6
      Wanqing and the Company may have created a shell company in an attempt to deceive
 7

 8    the investing public. The Report stated that the Company attributed around $24.6 million

 9    worth of sales to Shanxi Wanqing in 2016 and 2017, and that purported customers of the
10
      Company such as Actona Company A/S did not recognize doing business with Nova
11

12    LifeStyles. Specifically, the Report’s Summary stated:

13          The Company has done this by booking sales to both a dissolved company
14          (Merlino Lewis LLP) and a nonexistent one (Shanxi Wanqing Senior Care
            Service, Group) (possibly creating a shell company to deceive investors).
15

16          Merlino Lewis LLP was dissolved in 2013, but in 2017 NVFY recorded
            sales to the company of approximately $25.9 million.
17

18          We found no information about Shanxi Wanqing Senior Care Service,
            Group in the Chinese State Administration registry. Its website is
19          nonexistent and we find the press release issued by Nova LifeStyle on
20          December 3, 2015 hard to believe – asserting doubtful statements by
            assuming a connection with a publicly-listed, state-owned glass
21          manufacturer (Luoyang Glass) and a known personality in the elderly-care
22          and nursing home sector. NVFY recorded sales to Shanxi Wanqing Senior
            Care Service, Group of approximately $10 million in 2016 and $14.6 million
23          in 2017, totalling $24.6 million.
24          We contacted other customers of Nova LifeStyle to verify their relations
            with the Company. Of the ones that have responded the following do not
25          seem to recognize doing business with NVFY: Actona Company A/S
26          (possibly accounting for sales of around $55 million since 2011), High
            Fashion Home (sales around $7 million in 2015). Totalling over $60 million.
27

28
                                                   41
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 43 of 69 Page ID #:43



 1          119.    The Report continued, noting additional concerns with Nova LifeStyle’s
 2
      operations:
 3

 4          Other concerns, such as high levels of accounts receivable, reverse merger
            listing, a significant shareholder, questionable auditors, and more, raise red
 5          flags that further shine a light on the questionable practices of Nova
 6          LifeStyle.

 7          We contacted Nova LifeStyle regarding all these irregularities, but did not
 8          receive a response. Updates will be published here if NVFY contacts us.

 9          We believe this will result in a delisting and share-price drop to near zero.
10
            We reverse our recommendation to Strong Sell.
11

12          120.    The Report detailed suspicious activity carried on by the Company

13    particularly with respect to its recorded sales with Merlino Lewis LLP and Shanxi
14
      Wanqing in 2016 and 2017:
15

16          Suspicious Activity: Fictitious/Inflated Sales
17          In its 2017 annual report Nova LifeStyle stated:
18          “Our largest customers in 2017 were Merlino Lewis LLP, Shanxi Wanqing
19          Senior Care Service, Group and Home Centre LLC, which accounted for
            24.3%, 13.7% and 11.5% of our total sales in 2017, respectively. Our two
20          largest customers in 2016 were Shanxi Wanqing Senior Care Service, Group
21          and Actona Company A/S, a global furniture distributor, which accounted
            for 10.8% and 9.7% of our total sales in 2016, respectively.”
22

23          121.    The Report revealed “irregularities” upon investigating these statements.
24    Specifically with respect to Merlino Lewis LLP, the Report indicated that the company
25
      had been dissolved since 2013, highlighting the peculiarity of the Company’s supposed
26

27    $25.9 million in sales with Merlino Lewis LLP four years later in 2017:
28
                                                   42
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 44 of 69 Page ID #:44



 1          Merlino Lewis LLP
 2
            This company appears to have been dissolved in 2013 (Source: The Gazette
 3          - UK’s official public record of statutory notices.(A simple Google Search
 4          for “Merlino Lewis LLP” also quickly reveals the above fact.). Therefore, it
            couldn’t possibly have been a customer of Nova LifeStyle in 2017 - four
 5          years later after being liquidated and closed down.
 6
            This company supposedly accounted for 24.3% of NVFY’s total sales in
 7          2017, or approximately $25.9 million (24.3% of $106,494,132 total sales).
 8          (Source: Annual report 2017) We contacted Nova Lifestyle regarding the
            appearance that Merlino-Lewis LLP was dissolved during periods when
 9          Nova Lifestyle claimed sales to them, but did not receive a response.
10
            122.   Turning its attention to Shanxi Wanqing, the Report quoted Nova
11

12    LifeStyle’s press release proclaiming the multi-million dollar Shanxi Wanqing Project

13    and the Company’s strategic positioning:
14
            Shanxi Wanqing Senior Care Service, Group
15          On December 3, 2015 NVFY announced that it had signed a strategic
16          alliance agreement with Shanxi Wanqing Senior Care Service, Group to
            operate as its exclusive supplier for furniture design and
17          manufacturing.According to the press release:
18
            “Shanxi Wanqing plans to invest a total amount of 3.0 billion RMB (USD
19          $460 Million) to build a major senior care center in Luoyang, Henan
20          province in China, and Nova LifeStyle will operate as the lead designer and
            manufacturer for all furnishings in the complex.”
21

22          123.   The Report detailed investigative findings on Shanxi Wanqing and the
23    supposed Shanxi Wanqing Project. The Report found no functioning website for the
24
      company, but it did find a company listed by the same name which seemed to be a shell
25

26    company registered in Nevada on August 26, 2016—almost an entire year after the press
27    release. The Report stated in relevant part:
28
                                                    43
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 45 of 69 Page ID #:45



 1         We have performed a search for this company in China with no results, i.e.
 2         no company by this name (or a similar one, in English or Chinese) seems to
           exist. Its supposed website is also not functional (wanqing-group.com).
 3         (Source: State Administration for Industry and Commerce of the People’s
 4         Republic of China)

 5         However, we still found a company by this exact name incorporated in
 6         Nevada, USA. But it was registered on August 26, 2016 - nearly one year
           later after the announcement – and looks like an empty shell company, with
 7         the same person (Benedict Lo) serving as president, director, treasurer and
 8         secretary, and the business license likely expired on August 31, 2017.
           (Source)
 9

10         One must ask, why would a private Chinese-based company, operating
           senior care centers in China, be incorporated in Nevada, USA? Also, the
11         press release states that “construction at the property has already
12         commenced”, so the company must have existed before the announcement
           was made in 2015. However, the (Nevada-based) company was incorporated
13         in 2016 - a year later, and making no sense at all.
14
           124.   In addition to investigating the supposed Shanxi Wanqing company, the
15

16     Report also provided findings on Ms. Shengming Wu (“Ms. Wu”), whom the
17     Company’s press release had identified as the CEO of Shanxi Wanqing. The Report
18
       found support for Ms. Wu’s involvement with nursing homes but were unable to find
19

20     any connection to the advertised Shanxi Wanqing Project. According to the Report, Ms.
21     Wu has never been quoted as the CEO of Shanxi Wanqing. The Report uncovered
22
       recent interviews and statements made by Ms. Wu indicating that it was her dream to
23

24     build a nursing home, but all information found pointed to Ms. Wu managing a small
25     elderly care home in Xi’An and was quoted in November 2015 that through the
26
       management position, she would work towards her goal of running a nursing home in
27

28     the future. The Report outlined their findings on Ms. Wu as follows:
                                                  44
                               Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 46 of 69 Page ID #:46



 1         We also looked into the supposed CEO of the company, Ms. Shengming
 2         Wu. While it’s true that she’s involved with nursing homes and various other
           activities (source), we did not once find any interview or coverage about her
 3         mentioning the building of a major senior care center in Luoyang, Henan.
 4         She is never quoted as the “CEO of Shanxi Wanqing”. Also, she lives in
           Xi’An which is the capital of Shaanxi (note two a’s), so one would expect
 5         her company name to rather be a reference to Shaanxi instead of another
 6         neighboring Chinese province called Shanxi (her living there also goes to
           show that the Nevada-incorporated company is highly suspicious). Still we
 7         were easily able to find information about her other companies, both in
 8         coverage about her and in the Chinese registry (e.g. Yangling Hongyang
           Fruit Industry Technology Development Co., Ltd., or Wu Mama Xing Nong
 9         Technology Development Co., Ltd. (source)). Due to the fact that Ms.
10         Shengming Wu is actually involved with senior care the matter becomes a
           little more complicated and cumbersome, because it seemingly lends truth to
11         NVFY’s announcement.
12
           Seeing how big the senior care center was supposed to be, and knowing that
13         Ms. Shengming Wu’s mission revolves around nursing homes and elderly
14         care, this should have been her crown jewel - yet nothing is ever mentioned
           of this project, not in 2015, 2016 or any year later. We only found
15         information about her contracting land in the small district of Yangling, near
16         Xi’An (not in Luoyang, Henan) to build an old-age apartment there within
           two to three years for 60 people - hardly a $460 million project (this was
17         published just one month before NVFY’s press release). There was also a
18         video interview earlier this year (2018) where she at one point says that it is
           her dream to “build a model nursing home” (thereby surely implying that
19         she has not been involved with building anything of such scale as the
20         supposed major senior care center that was so vividly described in NVFY’s
           press release).
21

22         The truth of the matter is that in 2010 Ms. Shengming Wu was actually
           approached by an owner of an elderly-care home in Xi’An to become its
23         managing director, not a CEO of a “Senior Care Service Group”. And
24         according to all our sources, and as is generally described below, this is
           where she has been ever since. In other words, Ms. Shengming Wu simply
25         manages a small elderly care home in Xi’An.
26
            “In 2010, the owner of Yuhua Senior Apartment learned about Wu
27          Shengming from TV and online, and invited her to manage this old
28          apartment. At that time, she also operated her own company in Yangling
                                                  45
                               Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 47 of 69 Page ID #:47



 1          Agricultural Science City. After being invited, she handed over the company
 2          to others and went to Xi’an alone. [At] Yuhua Senior Apartment in the
            intersection of Xi’an North Second Ring Road and Mingguang Road, the
 3          reporter saw Wu Shengming, who is known as “Mu Wu”. She is the
 4          manager of this elderly apartment. Wu Shengming does not live in an elderly
            apartment, but rents a unit in the neighborhood opposite the apartment.
 5          Room, for one person living alone. “I go to the office at 7:20 every morning
 6          and work until 6 or 7 in the evening.” “In the past few years, I have been
            with the old people most of the time, so I can accumulate more management
 7          experience.” Wu Shengming told reporters that the reason why she [took
 8          on] the management of this apartment is that she wants to run a nursing
            home in the future.” (Source, Note: This was published in November, 2015-
 9          right before NVFY’s press release - and clearly indicates that she is most
10          certainly not a CEO of a company already building a $460 million nursing
            home complex in another part of the country.)
11

12          125.   In December 2016, she stated in an interview that she was currently involved

13    in “grassroots work” in a small nursing home obtaining experience so that she could open
14
      her own nursing home in the future:
15

16          And further, in an interview published one year later on December 26, 2016
            she is quoted as “the manager of the nursing home”. She also states clearly
17          that she has entrusted others to run her own companies while she manages a
18          nursing home of 80 elderly people in Xi’An (Yuhua senior apartment home)
            and:
19

20          “I am just earning a salary. I still have a distance from a charity nursing
            home. It is estimated that it will take about three years.” She said that the
21          reason why she took over this small-scale nursing home is that she wants to
22          accumulate experience. “I will open my own nursing home in the future.”
23          “What I am doing now is mainly grassroots work.” This nursing home is
24          very small and the things are fine and complicated. She can only manage
            with the mentality of learning and spends most of her time in contact with
25          the elderly.”
26
            [In large pension apartment centers] the top leaders only need to take care
27          of the overall situation. But for small pension apartments, which plug is
28          broken today, which tap tomorrow? Broken [items], security issues,
                                                   46
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 48 of 69 Page ID #:48



 1          electricity problems [...], I have to personally help.”
 2
            126.   The Report distinguished the information gathered on Ms. Wu with the
 3

 4    representations made by the Company.

 5          This is obviously a far cry from being the CEO of a multimillion dollar
 6          senior-care and hotel-development company that at the time had supposedly
            already commenced construction of a massive $460 million major care
 7          center with housing, entertainment, and medical facilities in Luoyang,
 8          Henan while partnering with a large, state-owned entity. And note, the above
            statement and interview was published one year later after the announcement
 9          by Nova LifeStyle. That is, even a year after NVFY announced the project
10          she held the title “manager of a small-scale nursing home” in Xi’An - clearly
            describing the daily activities of a caretaker in an elderly-care apartment
11          building - and obviously with no mention of any involvement with major
12          developments in Luoyang, Henan, or relations to the state-owned Luoyang
            Glass.
13

14          So, at the time of Nova LifeStyle’s press release Ms. Shengming Wu was
            managing a small apartment home for elderly in Xi’An, while dreaming of
15          running her own nursing home in the future - not being the CEO of a large
16          senior-care and hotel-development company already building a major care
            center in Luoyang, Henan in cooperation with a giant state-owned
17          enterprise.
18
            127.   The Report additionally stated that a search through Luoyang Glass’s (the
19

20    state-owned glass manufacturer mentioned in the Company’s press release) did not reveal
21    any relationship between Luoyang Glass and the Shanxi Project.
22
            In regards to the cooperation with the publicly-traded, state-owned glass
23          manufacturer Luoyang Glass: We read through all the firm’s quarterly and
24          annual reports since 2014, and not once was anything mentioned about
            Shanxi Wanqing or a senior care center project. Multiple searches about any
25          relations between this project and Luoyang Glass further revealed nothing.
26          Considering the supposedly large scale of the project (3 billion RMB or
            $460 million), it is simply strange that not a single comment can be found
27          about it anywhere outside of the press release by Nona LifeStyle.
28
                                                   47
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 49 of 69 Page ID #:49



 1          128.   In sum, the Report reiterated the concerns found after investigating the
 2
      recorded sales and statements issued by Nova LifeStyle, noting that the information
 3

 4    revealed that Shanxi Wanqing was either “a significant irregularity” or the Company

 5    intentionally misrepresented and/or misstated the truth:
 6
            All in all, we found no company registered in China by the name “Shanxi
 7          Wanqing Senior Care Service, Group”, no evidence of any links to Luoyang
 8          Glass, and no affiliations with Ms. Shengming Wu (who at the time of the
            announcement was a managing director of a single elderly home, dreaming
 9          of running her own small nursing home in the future in Xi’An - not a CEO
10          of a multimillion dollar senior-care and hotel-development company already
            constructing a gigantic complex in Luoyang, Henan).
11

12          Based on the above, the statement by Nova LifeStyle has no support to be
            true. A few months before the press release shares of Luoyang Glass shot
13          through the roof – going from 5 CNY in early 2014 to 45 CNY in October,
14          2015. The life story of Shengming Wu was also quite prominently featured
            in China. At the very least this Shanxi Wanqing Senior Care Service, Group
15          is a significant irregularity, and in a worst-case scenario at most a complete
16          fabrication or severe distortion of the truth.
17          Shanxi Wanqing Senior Care Service, Group supposedly accounted for
18          13.7% of NVFY’s total sales in 2017, or approximately $14.6 million
            (13.7% of $106,494,132 total sales), and 10.8% of total sales in 2016, or
19          approximately $10 million (10.8% of $92,648,195 total sales). That’s $24.6
20          million in total for 2016 and 2017. (Source: Annual report 2017)
21          We contacted Nova Lifestyle regarding Shanxi Wanqing Senior Care
22          Service, Group, but did not receive a response.
23          129.   When news of the Report reached the public, the Company’s price per share
24
      dropped from a closing price of $0.77 on December 20, 2018 to a closing price of $0.46
25

26    on December 21, 2018, a decline of over 40%.
27

28
                                                   48
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 50 of 69 Page ID #:50



 1          130.   On January 22, 2019, the Company filed a current report on Form 8-K with
 2
      the SEC stating that Nova LifeStyle received written notice from the Nasdaq Stock
 3

 4    Market on January 18, 2019 that the Company’s shares no longer met the minimum bid

 5    price required for listing on Nasdaq and would therefore be delisted unless the Company
 6
      regained compliance within 180 calendar days from the date of the notification.
 7

 8                             DAMAGES TO NOVA LIFESTYLE

 9          131.   As a direct and proximate result of the Individual Defendants’ conduct,
10
      Nova LifeStyle has lost and expended, and will lose and expend, many millions of
11

12    dollars.

13          132.   Such expenditures include, but are not limited to, legal fees associated with
14
      the Securities Class Action filed against the Company, its President and CEO, its former
15

16    CEO, its CFO, and its former CFO, and amounts paid to outside lawyers, accountants,
17    and investigators in connection thereto.
18
            133.   Such losses include, but are not limited to, handsome compensation and
19

20    benefits paid to the Individual Defendants who breached their fiduciary duties to the
21    Company, including bonuses tied to the Company’s attainment of certain objectives, and
22
      benefits paid to the Individual Defendants who breached their fiduciary duties to the
23

24    Company.
25          134.   As a direct and proximate result of the Individual Defendants’ conduct,
26
      Nova LifeStyle has also suffered and will continue to suffer a loss of reputation and
27

28    goodwill, and a “liar’s discount” that will plague the Company’s stock in the future due
                                                   49
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 51 of 69 Page ID #:51



 1    to the Company’s and their misrepresentations and the Individual Defendants’ breaches
 2
      of fiduciary duties and unjust enrichment.
 3

 4                                 DERIVATIVE ALLEGATIONS

 5          135.   Plaintiff brings this action derivatively and for the benefit of Nova LifeStyle
 6
      to redress injuries suffered, and to be suffered, as a result of the Individual Defendants’
 7

 8    breaches of their fiduciary duties as controlling shareholders, directors and/or officers of

 9    Nova LifeStyle, waste of corporate assets, unjust enrichment, and violations of Section
10
      14(a) of the Exchange Act, as well as the aiding and abetting thereof.
11

12          136.   Nova LifeStyle is named solely as a nominal party in this action. This is not

13    a collusive action to confer jurisdiction on this Court that it would not otherwise have.
14
            137.   Plaintiff is, and has continuously been at all relevant times, a shareholder of
15

16    Nova LifeStyle. Plaintiff will adequately and fairly represent the interests of Nova
17    LifeStyle in enforcing and prosecuting its rights, and, to that end, has retained competent
18
      counsel, experienced in derivative litigation, to enforce and prosecute this action.
19

20                             DEMAND FUTILITY ALLEGATIONS
21          138.   Plaintiff incorporates by reference and re-alleges each and every allegation
22
      stated above as if fully set forth herein.
23

24          139.   A pre-suit demand on the Board of Nova LifeStyle is futile and, therefore,
25    excused. At the time of filing of this action, the Board consists of the following five
26
      Individual Defendants: Lam, La, Liu, Patel, and Su (collectively, the “Directors”).
27

28
                                                     50
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 52 of 69 Page ID #:52



 1    Plaintiff needs only to allege demand futility as to three of the five Directors that were on
 2
      the Board at the time this action was commenced.
 3

 4          140.   Demand is excused as to all of the Directors because each one of them faces,

 5    individually and collectively, a substantial likelihood of liability as a result of the scheme
 6
      they engaged in knowingly or recklessly to make and/or cause the Company to make
 7

 8    false and misleading statements and omissions of material facts, while two of them

 9    engaged in insider sales based on material non-public information, netting proceeds of
10
      over $178,442, which renders them unable to impartially investigate the charges and
11

12    decide whether to pursue action against themselves and the other perpetrators of the

13    scheme.
14
            141.   In complete abdication of their fiduciary duties, the Directors either
15

16    knowingly or recklessly participated in making and/or causing the Company to make the
17    materially false and misleading statements alleged herein. The fraudulent scheme was,
18
      inter alia, intended to make the Company appear more profitable and attractive to
19

20    investors. As a result of the foregoing, the Directors breached their fiduciary duties, face
21    a substantial likelihood of liability, are not disinterested, and demand upon them is futile,
22
      and thus excused.
23

24          142.   Additional reasons that demand on Defendant Lam is futile follow.
25    Defendant Lam has served as the Company’s President since June 2011 and as its CEO
26
      since October 2016. She also serves as Chairman of the Board. Thus, as the Company
27

28    admits, she is a non-independent director. The Company provides Defendant Lam with
                                                    51
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 53 of 69 Page ID #:53



 1    her principal occupation, and she receives handsome compensation, including $141,228
 2
      during the fiscal year ended December 31, 2017. Defendant Lam was ultimately
 3

 4    responsible for all of the false and misleading statements and omissions that were made,

 5    including those contained in the 2016 and 2017 10-Ks, which she signed and signed SOX
 6
      certifications for. As the Company’s highest officer and as a trusted Company director,
 7

 8    she conducted little, if any, oversight of the Company’s engagement in the scheme to

 9    make false and misleading statements, consciously disregarded her duties to monitor such
10
      controls over reporting and engagement in the scheme, and consciously disregarded her
11

12    duties to protect corporate assets. Her insider sales before the fraud was exposed, which

13    yielded at least $147,499 in proceeds, demonstrate her motive in facilitating and
14
      participating in the fraud.
15

16          143.   Defendant Lam has also been the recipient of rental payments made to her
17    by the Company for leasing a showroom in High Point, North Carolina since September
18
      2011, and received $65,832 total under the lease agreement for 2016 and 2017.
19

20    Moreover, Defendant Lam is a defendant in the Securities Class Action. For these
21    reasons, too, Defendant Lam breached her fiduciary duties, faces a substantial likelihood
22
      of liability, is not independent or disinterested, and thus demand upon her is futile and,
23

24    therefore, excused.
25          144.   Additional reasons that demand on Defendant La is futile follow. Defendant
26
      La has served as a Company director since January 2017 and serves as a member of the
27

28    Compensation Committee, Audit Committee, and Nominating and Corporate Governance
                                                       52
                                    Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 54 of 69 Page ID #:54



 1    Committee. As a Company director he conducted little, if any, oversight of the
 2
      Company’s engagement in the scheme to make false and misleading statements,
 3

 4    consciously disregarded his duties to monitor such controls over reporting and

 5    engagement in the scheme, and consciously disregarded his duties to protect corporate
 6
      assets. Furthermore, Defendant La signed, and thus personally made the false and
 7

 8    misleading statements in, the 2016 and 2017 10-Ks. For these reasons, too, Defendant La

 9    breached his fiduciary duties, faces a substantial likelihood of liability, is not independent
10
      or disinterested, and thus demand upon him is futile and, therefore, excused.
11

12          145.   Additional reasons that demand on Defendant Liu is futile follow. Defendant

13    Liu has served as a Company director since May 2015 and serves as a member of the
14
      Compensation Committee, Audit Committee, and Nominating and Corporate Governance
15

16    Committee. Defendant Liu receives handsome compensation, including $101,421 during
17    the fiscal year ended December 31, 2017. As a Company director he conducted little, if
18
      any, oversight of the Company’s engagement in the scheme to make false and misleading
19

20    statements, consciously disregarded his duties to monitor such controls over reporting
21    and engagement in the scheme, and consciously disregarded his duties to protect
22
      corporate assets. Furthermore, Defendant Liu signed, and thus personally made the false
23

24    and misleading statements in, the 2016 and 2017 10-Ks. For these reasons, too,
25    Defendant Liu breached his fiduciary duties, faces a substantial likelihood of liability, is
26
      not independent or disinterested, and thus demand upon him is futile and, therefore,
27

28    excused.
                                                    53
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 55 of 69 Page ID #:55



 1          146.   Additional reasons that demand on Defendant Patel is futile follow.
 2
      Defendant Patel has served as a Company director since October 2016 and serves as a
 3

 4    member of the Compensation Committee, Audit Committee, and Nominating and

 5    Corporate Governance Committee. Defendant Patel receives handsome compensation,
 6
      including $100,294 during the fiscal year ended December 31, 2017. As a Company
 7

 8    director he conducted little, if any, oversight of the Company’s engagement in the

 9    scheme to make false and misleading statements, consciously disregarded his duties to
10
      monitor such controls over reporting and engagement in the scheme, and consciously
11

12    disregarded his duties to protect corporate assets. Defendant Patel signed, and thus

13    personally made the false and misleading statements in, the 2016 and 2017 10-Ks. His
14
      insider sales before the fraud was exposed, which yielded at least $30,943 in proceeds,
15

16    demonstrate his motive in facilitating and participating in the fraud. For these reasons,
17    too, Defendant Patel breached his fiduciary duties, faces a substantial likelihood of
18
      liability, is not independent or disinterested, and thus demand upon him is futile and,
19

20    therefore, excused.
21          147.   Additional reasons that demand on Defendant Su is futile follow. Defendant
22
      Su has served as a Company director since August 2017 and as the Company’s Corporate
23

24    Secretary since November 2016, and is thus a non-independent director. Defendant Su
25    receives handsome compensation, including $126,614 during the fiscal year ended
26
      December 31, 2017. As a Company director she conducted little, if any, oversight of the
27

28    Company’s engagement in the scheme to make false and misleading statements,
                                                   54
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 56 of 69 Page ID #:56



 1    consciously disregarded her duties to monitor such controls over reporting and
 2
      engagement in the scheme, and consciously disregarded her duties to protect corporate
 3

 4    assets. Furthermore, Defendant Su signed, and thus personally made the false and

 5    misleading statements in, the 2017 10-K. For these reasons, too, Defendant Su breached
 6
      her fiduciary duties, faces a substantial likelihood of liability, is not independent or
 7

 8    disinterested, and thus demand upon her is futile and, therefore, excused.

 9          148.   Additional reasons that demand on the Board is futile follow.
10
            149.   As described above, two of the Directors on the Board directly engaged in
11

12    insider trading, in violation of federal law. Defendants Lam and Patel collectively

13    received proceeds of over $178,442 as a result of insider transactions executed during the
14
      period when the Company’s stock price was artificially inflated due to the false and
15

16    misleading statements alleged herein. Therefore, demand in this case is futile as to them,
17    and thus excused.
18
            150.   Demand in this case is excused because the Directors, all of whom are
19

20    named as defendants in this action, are beholden to and controlled by Defendant Qiang,
21    who controls the Company by virtue of his share ownership which provided him with
22
      approximately 36.56% of the total shareholder voting power as of April 5, 2018. These
23

24    shareholdings provide Defendant Qiang with significant control over the continued
25    employment of the Directors, especially Defendants Lam and Su, who are also executives
26
      of Nova LifeStyle. Defendants Liu and Patel are also beholden to Defendant Qiang
27

28    because of the handsome compensation they receive as Directors. Thus, the Directors are
                                                   55
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 57 of 69 Page ID #:57



 1    unable to evaluate a demand with disinterest or independence as a result of Defendant
 2
      Qiang’s control over them.
 3

 4          151.   Demand in this case is excused because the Directors control the Company

 5    and are beholden to each other. The Directors have longstanding business and personal
 6
      relationships with each other and the other Individual Defendants that preclude them
 7

 8    from acting independently and in the best interests of the Company and the shareholders.

 9    For example, Defendant Qiang is the owner of St. Joyal, which Nova LifeStyle has relied
10
      on and benefited from for a number of years as per the Agreement entered into in 2011.
11

12    The Directors are unlikely to risk the Company’s business by subjecting Defendant Qiang

13    to a lawsuit based on the claims asserted herein. These conflicts of interest precluded the
14
      Directors from adequately monitoring the Company’s operations and internal controls
15

16    and calling into question the Individual Defendants’ conduct. Thus, any demand on the
17    Directors would be futile.
18
            152.   In violation of the Code of Conduct, the Directors conducted little, if any,
19

20    oversight of the Company’s internal controls over public reporting and of the Company’s
21    engagement in the Individual Defendants’ scheme to issue materially false and
22
      misleading statements to the public, and facilitate and disguise the Individual Defendants’
23

24    violations of law, including breaches of fiduciary duty, unjust enrichment, and violations
25    of the Exchange Act. In violation of the Code of Conduct, the Directors failed to comply
26
      with the law. Thus, the Directors face a substantial likelihood of liability and demand is
27

28    futile as to them.
                                                      56
                                   Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 58 of 69 Page ID #:58



 1          153.   Nova LifeStyle has been and will continue to be exposed to significant
 2
      losses due to the wrongdoing complained of herein, yet the Directors have not filed any
 3

 4    lawsuits against themselves or others who were responsible for that wrongful conduct to

 5    attempt to recover for Nova LifeStyle any part of the damages Nova LifeStyle suffered
 6
      and will continue to suffer thereby. Thus, any demand upon the Directors would be futile.
 7

 8          154.   The Individual Defendants’ conduct described herein and summarized above

 9    could not have been the product of legitimate business judgment as it was based on bad
10
      faith and intentional, reckless, or disloyal misconduct. Thus, none of the Directors can
11

12    claim exculpation from their violations of duty pursuant to the Company’s charter (to the

13    extent such a provision exists). As a majority of the Directors face a substantial
14
      likelihood of liability, they are self-interested in the transactions challenged herein and
15

16    cannot be presumed to be capable of exercising independent and disinterested judgment
17    about whether to pursue this action on behalf of the shareholders of the Company.
18
      Accordingly, demand is excused as being futile.
19

20          155.   The acts complained of herein constitute violations of fiduciary duties owed
21    by Nova LifeStyle officers and directors, and these acts are incapable of ratification.
22
            156.   The Directors may also be protected against personal liability for their acts
23

24    of mismanagement and breaches of fiduciary duty alleged herein by directors’ and
25    officers’ liability insurance if they caused the Company to purchase it for their protection
26
      with corporate funds, i.e., monies belonging to the stockholders of Nova LifeStyle. If
27

28    there is a directors’ and officers’ liability insurance policy covering the Directors, it may
                                                    57
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 59 of 69 Page ID #:59



 1    contain provisions that eliminate coverage for any action brought directly by the
 2
      Company against the Directors, known as, inter alia, the “insured-versus-insured
 3

 4    exclusion.” As a result, if the Directors were to sue themselves or certain of the officers

 5    of Nova LifeStyle, there would be no directors’ and officers’ insurance protection.
 6
      Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if
 7

 8    the suit is brought derivatively, as this action is brought, such insurance coverage, if such

 9    an insurance policy exists, will provide a basis for the Company to effectuate a recovery.
10
      Thus, demand on the Directors is futile and, therefore, excused.
11

12           157.   If there is no directors’ and officers’ liability insurance, then the Directors

13    will not cause Nova LifeStyle to sue the Individual Defendants named herein, since, if
14
      they did, they would face a large uninsured individual liability. Accordingly, demand is
15

16    futile in that event, as well.
17           158.   Thus, for all of the reasons set forth above, all of the Directors, and, if not all
18
      of them, at least three of the Directors, cannot consider a demand with disinterestedness
19

20    and independence. Consequently, a demand upon the Board is excused as futile.
21                                            FIRST CLAIM
22
                           Against Individual Defendants for Violations of
23                               Section 14(a) of the Exchange Act
24
             159.   Plaintiff incorporates by reference and re-alleges each and every allegation
25

26    set forth above, as though fully set forth herein.
27

28
                                                      58
                                   Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 60 of 69 Page ID #:60



 1          160.   The Section 14(a) Exchange Act claims alleged herein are based solely on
 2
      negligence. They are not based on any allegation of reckless or knowing conduct by or on
 3

 4    behalf of the Individual Defendants. The Section 14(a) claims alleged herein do not

 5    allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,
 6
      reliance upon any allegation of, or reference to any allegation of fraud, scienter, or
 7

 8    recklessness with regard to these nonfraud claims.

 9          161.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t
10
      shall be unlawful for any person, by use of the mails or by any means or instrumentality
11

12    of interstate commerce or of any facility of a national securities exchange or otherwise, in

13    contravention of such rules and regulations as the [SEC] may prescribe as necessary or
14
      appropriate in the public interest or for the protection of investors, to solicit or to permit
15

16    the use of his name to solicit any proxy or consent or authorization in respect of any
17    security (other than an exempted security) registered pursuant to section 12 of this title
18
      [15 U.S.C. § 78l].”
19

20          162.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides
21    that no proxy statement shall contain “any statement which, at the time and in the light of
22
      the circumstances under which it is made, is false or misleading with respect to any
23

24    material fact, or which omits to state any material fact necessary in order to make the
25    statements therein not false or misleading.” 17 C.F.R. §240.14a-9.
26
            163.   Under the direction and watch of the Directors, the 2016, 2017, and 2018
27

28    Proxy Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the
                                                    59
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 61 of 69 Page ID #:61



 1    Company exaggerated the truth and benefits of the supposed Shanxi Wanginq Project; (2)
 2
      the Company reported inflated sales associated with Shanxi Wanginq and other
 3

 4    companies in 2016 and 2017, and; (3) the Company failed to maintain internal controls.

 5           164.   The Individual Defendants also caused the Proxy Statements to be false and
 6
      misleading with regard to executive compensation in that they purported to employ “pay-
 7

 8    for-performance” elements including equity awards designed to “(i) attract, motivate and

 9    retain key executives who are critical to our success, (ii) align the interests of our
10
      executives with stockholder value and our financial performance and (iii) achieve a
11

12    balanced package that would attract and retain highly qualified senior officers and

13    appropriately reflect each such officer’s individual performance and contributions” while
14
      failing to disclose that the Company’s share price was being artificially inflated by the
15

16    false and misleading statements made by the Individual Defendants as alleged herein, and
17    therefore any compensation based on the Company’s financial performance was
18
      artificially inflated.
19

20           165.   The Proxy Statements also made references to the Code of Conduct. The
21    Code of Conduct required the Company and the Individual Defendants to abide by
22
      relevant laws and regulations, make accurate and non-misleading public disclosures, and
23

24    not engage in insider trading. By engaging issuing false and misleading statements to the
25    investing public and insider trading, the Individual Defendants violated the Code of
26
      Conduct. The Proxy Statements failed to disclose these violations and also failed to
27

28    disclose that the Code of Conduct’s terms were being violated.
                                                   60
                                Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 62 of 69 Page ID #:62



 1          166.   In the exercise of reasonable care, the Individual Defendants should have
 2
      known that by misrepresenting or failing to disclose the foregoing material facts, the
 3

 4    statements contained in the Proxy Statements were materially false and misleading. The

 5    misrepresentations and omissions were material to Plaintiff in voting on the matters set
 6
      forth for shareholder determination in the Proxy Statements, including, but not limited to,
 7

 8    election of directors, ratification of an independent auditor, and the approval of executive

 9    compensation.
10
            167.   The false and misleading elements of the Proxy Statements led to the re-
11

12    election of Defendants Lam, La, Liu, Patel, and Su, which allowed them to continue

13    breaching their fiduciary duties to Nova LifeStyle.
14
            168.   The Company was damaged as a result of the Individual Defendants’
15

16    material misrepresentations and omissions in the Proxy Statements.
17          169.   Plaintiff on behalf of Nova LifeStyle has no adequate remedy at law.
18
                                           SECOND CLAIM
19

20                 Against Individual Defendants for Breach of Fiduciary Duties
21          170.   Plaintiff incorporates by reference and re-alleges each and every allegation
22
      set forth above, as though fully set forth herein.
23

24          171.   Each Individual Defendant owed to the Company the duty to exercise
25    candor, good faith, and loyalty in the management and administration of Nova
26
      LifeStyle’s business and affairs.
27

28
                                                    61
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 63 of 69 Page ID #:63



 1          172.   Each of the Individual Defendants violated and breached his or her fiduciary
 2
      duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
 3

 4          173.   The Individual Defendants’ conduct set forth herein was due to their

 5    intentional or reckless breach of the fiduciary duties they owed to the Company, as
 6
      alleged herein. The Individual Defendants intentionally or recklessly breached or
 7

 8    disregarded their fiduciary duties to protect the rights and interests of Nova LifeStyle.

 9          174.   In breach of their fiduciary duties, the Individual Defendants failed to
10
      maintain an adequate system of oversight, disclosure controls and procedures, and
11

12    internal controls.

13          175.   In further breach of their fiduciary duties owed to Nova LifeStyle, the
14
      Individual Defendants willfully or recklessly made and/or caused the Company to make
15

16    false and misleading statements and omissions of material fact that failed to disclose,
17    inter alia, that: (1) the Company exaggerated the truth and benefits of the supposed
18
      Shanxi Wanginq Project; (2) the Company reported inflated sales associated with Shanxi
19

20    Wanginq and other companies in 2016 and 2017, and; (3) the Company failed to maintain
21    internal controls. As a result of the foregoing, the Company’s public statements were
22
      materially false and misleading at all relevant times.
23

24          176.   The Individual Defendants failed to correct and/or caused the Company to
25    fail to rectify any of the wrongs described herein or correct the false and misleading
26
      statements and omissions of material fact referenced herein, rendering them personally
27

28    liable to the Company for breaching their fiduciary duties.
                                                    62
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 64 of 69 Page ID #:64



 1          177.   In breach of their fiduciary duties, ten of the Individual Defendants engaged
 2
      in lucrative insider sales while the price of the Company’s common stock was artificially
 3

 4    inflated due to the false and misleading statements of material fact discussed herein.

 5          178.   The Individual Defendants had actual or constructive knowledge that the
 6
      Company issued materially false and misleading statements, and they failed to correct the
 7

 8    Company’s public statements. The Individual Defendants had actual knowledge of the

 9    misrepresentations and omissions of material facts set forth herein, or acted with reckless
10
      disregard for the truth, in that they failed to ascertain and to disclose such facts, even
11

12    though such facts were available to them. Such material misrepresentations and

13    omissions were committed knowingly or recklessly and for the purpose and effect of
14
      artificially inflating the price of the Company’s securities and disguising insider sales.
15

16          179.   The Individual Defendants had actual or constructive knowledge that they
17    had caused the Company to improperly engage in the fraudulent scheme set forth herein
18
      and to fail to maintain adequate internal controls. The Individual Defendants had actual
19

20    knowledge that the Company was engaging in the fraudulent scheme set forth herein, and
21    that internal controls were not adequately maintained, or acted with reckless disregard for
22
      the truth, in that they caused the Company to improperly engage in the fraudulent scheme
23

24    and to fail to maintain adequate internal controls, even though such facts were available
25    to them. Such improper conduct was committed knowingly or recklessly and for the
26
      purpose and effect of artificially inflating the price of the Company’s securities and
27

28    engaging in insider sales. The Individual Defendants, in good faith, should have taken
                                                    63
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 65 of 69 Page ID #:65



 1    appropriate action to correct the schemes alleged herein and to prevent them from
 2
      continuing to occur.
 3

 4          180.   These actions were not a good-faith exercise of prudent business judgment

 5    to protect and promote the Company’s corporate interests.
 6
            181.   As a direct and proximate result of the Individual Defendants’ breaches of
 7

 8    their fiduciary obligations, Nova LifeStyle has sustained and continues to sustain

 9    significant damages. As a result of the misconduct alleged herein, the Individual
10
      Defendants are liable to the Company.
11

12          182.   Plaintiff on behalf of Nova LifeStyle has no adequate remedy at law.

13                                          THIRD CLAIM
14
                        Against Individual Defendants for Unjust Enrichment
15
            183.   Plaintiff incorporates by reference and re-alleges each and every allegation
16

17    set forth above, as though fully set forth herein.
18
            184.   By their wrongful acts, violations of law, and false and misleading
19
      statements and omissions of material fact that they made and/or caused to be made, the
20

21    Individual Defendants were unjustly enriched at the expense of, and to the detriment of,
22
      Nova LifeStyle.
23

24
            185.   The Individual Defendants either benefitted financially from the improper

25    conduct and their making lucrative insider sales or received unjustly lucrative bonuses
26
      tied to the false and misleading statements, or received bonuses, stock options, or similar
27

28
      compensation from Nova LifeStyle that was tied to the performance or artificially
                                                    64
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 66 of 69 Page ID #:66



 1    inflated valuation of Nova LifeStyle, or received compensation that was unjust in light of
 2
      the Individual Defendants’ bad faith conduct.
 3

 4          186.   Plaintiff, as a shareholder and a representative of Nova LifeStyle, seeks

 5    restitution from the Individual Defendants and seeks an order from this Court disgorging
 6
      all profits—including from insider sales, benefits, and other compensation, including any
 7

 8    performance-based or valuation-based compensation—obtained by the Individual

 9    Defendants due to their wrongful conduct and breach of their fiduciary duties.
10
            187.   Plaintiff on behalf of Nova LifeStyle has no adequate remedy at law.
11

12                                        FOURTH CLAIM

13                 Against Individual Defendants for Waste of Corporate Assets
14
            188.   Plaintiff incorporates by reference and re-alleges each and every allegation
15
      set forth above, as though fully set forth herein.
16

17          189.   As a further result of the foregoing, the Company will incur many millions
18
      of dollars of legal liability and/or costs to defend unlawful actions, to engage in internal
19
      investigations, and to lose financing from investors and business from future customers
20

21    who no longer trust the Company and its products.
22
            190.   As a result of the waste of corporate assets, the Individual Defendants are
23

24
      each liable to the Company.

25          191.   Plaintiff on behalf of Nova LifeStyle has no adequate remedy at law.
26
                                       PRAYER FOR RELIEF
27

28
                                                    65
                                 Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 67 of 69 Page ID #:67



 1          FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor
 2
      against all Individual Defendants as follows:
 3

 4                 (a)     Declaring that Plaintiff may maintain this action on behalf of Nova

 5    LifeStyle, and that Plaintiff is an adequate representative of the Company;
 6
                   (b)     Declaring that the Individual Defendants have breached and/or aided
 7

 8    and abetted the breach of their fiduciary duties to Nova LifeStyle;

 9                 (c)     Determining and awarding to Nova LifeStyle the damages sustained
10
      by it as a result of the violations set forth above from each of the Individual Defendants,
11

12    jointly and severally, together with pre-judgment and post-judgment interest thereon;

13                 (d)     Directing Nova LifeStyle and the Individual Defendants to take all
14
      necessary actions to reform and improve its corporate governance and internal procedures
15

16    to comply with applicable laws and to protect Nova LifeStyle and its shareholders from a
17    repeat of the damaging events described herein, including, but not limited to, putting
18
      forward for shareholder vote the following resolutions for amendments to the Company’s
19

20    Bylaws or Articles of Incorporation and the following actions as may be necessary to
21    ensure proper corporate governance policies:
22
                         1. a proposal to strengthen the Board’s supervision of operations and
23

24              develop and implement procedures for greater shareholder input into the
25              policies and guidelines of the Board;
26
                         2. a provision to permit the shareholders of Nova LifeStyle to nominate
27

28              at least three candidates for election to the Board; and
                                                     66
                                  Verified Shareholder Derivative Complaint
     Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 68 of 69 Page ID #:68



 1                       3. a proposal to ensure the establishment of effective oversight of
 2
                compliance with applicable laws, rules, and regulations.
 3

 4                 (e)     Awarding Nova LifeStyle restitution from the Individual Defendants,

 5    and each of them;
 6
                   (f)     Awarding Plaintiff the costs and disbursements of this action,
 7

 8    including reasonable attorneys’ and experts’ fees, costs, and expenses; and

 9                 (g)     Granting such other and further relief as the Court may deem just and
10
      proper.
11

12                                  JURY TRIAL DEMANDED
13
      Plaintiff hereby demands a trial by jury.
14
      Dated: March 8, 2019                         Respectfully submitted,
15
                                                   THE BROWN LAW FIRM, P.C.
16
                                                     /s Robert C. Moest
17                                                 .
                                                        Robert C. Moest, Of Counsel
18

19                                                 THE BROWN LAW FIRM, P.C.
                                                   Timothy Brown
20                                                 240 Townsend Square
                                                   Oyster Bay, NY 11771
21                                                 Telephone: (516) 922-5427
                                                   Facsimile: (516) 344-6204
22                                                 Email: tbrown@thebrownlawfirm.net
23                                                 Counsel for Plaintiff
24

25

26

27

28
                                                    67
                                 Verified Shareholder Derivative Complaint
Case 2:19-cv-01748-AB-AFM Document 1 Filed 03/08/19 Page 69 of 69 Page ID #:69
